Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 1 of 11




            EXHIBIT D
                                                                                                                         Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 2 of 11
                                                                                                                                                                                         Pacific Gas and Electric Company - Fire Incident Data Collection Plan
                                                                                                                                                                                                                Annual Report for 2017




       A          B         C        D           E              F        G               H                   I                         J                            K                      L                M           N              O             P         Q            R                        S                              T                           U                     V           W                       X
1                Fire Start                          Location                                                    Fire                                                                          Utility Facility                                             Outage                                                                       Field Observations
     Utility                                                                                                                                                                                                         Equipment                                                                                                                                                                                         Notes
                                                          Material at Land Use                         Suppressed                Suppressing                                            Other           Voltage                                 Was There                                                                   Equipment /Facility           Contact From           Facility    Contributing
     Name       Date      Time    Latitude   Longitude                                 Size                                                               Facility Identification                                  Involved With      Type                        Date     Time         Suspected Initiating Event                                                                                                   (Optional):
                                                           Origin     at Origin                            by                      Agency                                             Companies         (Volts)                                 an Outage                                                                        Failure                     Object             Contacted      Factor
2                                                                                                                                                                                                                     Ignition
                                                                                                                         Woodland fire dept 530-666-
3    PG&E      01/01/17   15:57   38.66287   -121.74803    Vegetation   Urban       < 3 Meters         Fire Agency       8920                                  101589774            Unknown              0 – 750     Conductor      Overhead        Yes          1/1/17     15:57   Equipment/ Facility Failure      Conductor                     N.A.                  N.A.                 Unknown
4    PG&E      01/10/17   15:55   38.75380   -121.15641     Building    Urban     Structure Only        Unknown          N.A.                                  100065079            Unknown               12,000     Conductor      Overhead        Yes          1/10/17    15:55   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
5    PG&E      01/18/17   15:34   37.38388   -121.80884     Building    Urban     Structure Only        Unknown          N.A.                                  100564835            PACIFIC BELL         0 – 750     Conductor      Overhead        Yes          1/18/17    15:34   Equipment/ Facility Failure      Conductor                     N.A.                  N.A.                 Unknown
6    PG&E      01/29/17   09:45   38.36159   -121.95091     Building    Urban     Structure Only       Fire Agency       Unknown                                 T8550              Unknown               12,000    Transformer    Subsurface       Yes          1/29/17    09:45   Equipment/ Facility Failure      Transformer                   N.A.                  N.A.                 Unknown
7    PG&E      02/03/17   10:00   37.56153   -122.02772    Vegetation   Urban       < 3 Meters         Fire Agency       jeff                                  100938466            Unknown               12,000     Conductor      Overhead        Yes          2/3/17     10:00   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
8    PG&E      02/07/17   04:50   38.43314   -122.71902     Building    Urban     Structure Only       Fire Agency       Santa Rosa Fire Dept                  102014637            PACIFIC BELL          12,000     Conductor      Overhead        Yes          2/7/17     04:50   Other                            N.A.                          N.A.                  N.A.                 Unknown
9    PG&E      03/16/17   12:43   38.27175   -122.01971      Other      Urban      < 0.25 Acres        Fire Agency       Unknown                               101561532            PACIFIC BELL          12,000     Conductor      Overhead        Yes          3/16/17    12:43   Contact From Object              N.A.                          Vehicle               Pole                Human Error third-party caused
10   PG&E      03/17/17   09:37   38.11532   -121.42216      Other      Rural     Structure Only       Fire Agency       911                                   102044732            PACIFIC BELL          21,000     Conductor      Overhead        Yes          3/17/17    09:37   Contact From Object              N.A.                          Vehicle               Electric Facility   Human Error third-party caused
11   PG&E      03/19/17   17:06   39.76209   -121.85247    Vegetation   Urban       < 3 Meters         Fire Agency       CHICO FIRE DEPT 911                   100441377            PACIFIC BELL         0 – 750     Conductor      Overhead        Yes          3/19/17    17:06   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
                                                                                                                         SJFD disp 408-277-8950
12   PG&E      03/23/17   07:04   37.36975   -121.85218      Other      Urban       < 3 Meters         Fire Agency       Icident# F170829041                   103485262            Unknown         12,000          Transformer    Subsurface       Yes          3/23/17    07:04   Equipment/ Facility Failure      Transformer                   N.A.                  N.A.                 Unknown
13   PG&E      03/28/17   12:15   34.88092   -120.41992    Vegetation   Urban       < 3 Meters         Fire Agency       Unknown                               103397961            YES             12,000           Conductor      Overhead        Yes          3/28/17    12:15   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
14   PG&E      04/01/17   14:54   37.18823   -120.95764    Vegetation   Rural      < 0.25 Acres        Fire Agency       engine 74 mrced fire agency           102318665            Unknown         12,000           Conductor      Overhead        Yes          4/1/17     14:54   Equipment/ Facility Failure      Splice/Clamp/Connector        N.A.                  N.A.                 Unknown
15   PG&E      04/04/17   13:29   35.68851   -120.76533    Vegetation   Rural      < 0.25 Acres        Fire Agency       Cal Fire                              101945026            None            12,000           Conductor      Overhead        Yes          4/4/17     13:29   Contact From Object              N.A.                          Vehicle               Pole                Human Error    third-party caused
16   PG&E      04/04/17   14:54   37.29584   -121.93295    Vegetation   Urban       < 3 Meters           Customer        N.A.                                  100591136            None            12,000           Conductor      Overhead        Yes          4/4/17     14:54   Equipment/ Facility Failure      Splice/Clamp/Connector        N.A.                  N.A.                 Unknown
17   PG&E      04/10/17   16:35   35.61751   -119.74296    Vegetation   Rural       < 3 Meters       Self Extinguished   N.A.                                  100128630            Unknown         21,000           Conductor      Overhead        No                              Contact From Object              N.A.                          Animal                Electric Facility    Unknown
18   PG&E      04/13/17   14:21   37.79671   -121.25210      Other      Urban     Structure Only       Fire Agency       MANTECA CITY                          102104500            VERIZON CALIFO 17,000            Conductor      Overhead        Yes          4/13/17    14:21   Contact From Object              N.A.                          Vehicle               Pole                Human Error    third-party caused
19   PG&E      04/16/17   15:14   35.58053   -119.14227    Vegetation   Rural      < 0.25 Acres        Fire Agency       Unknown                               103833904            Unknown         12,000           Conductor      Overhead        Yes          4/16/17    15:14   Equipment/ Facility Failure      Other                         N.A.                  N.A.                 Unknown
20   PG&E      04/20/17   20:14   37.37407   -120.71688    Vegetation   Urban       < 3 Meters         Fire Agency       209-966-3621                          101205903            Unknown         12,000          Transformer     Overhead        No                              Equipment/ Facility Failure      Transformer                   N.A.                  N.A.                 Unknown
21   PG&E      04/23/17    7:10   36.07345   -120.93450    Vegetation   Rural      < 0.25 Acres        Fire Agency       Unknown                               101726333            Unknown         12,000           Conductor      Overhead        Yes          4/23/17     7:10   Contact From Object              N.A.                          Vehicle               Pole                Human Error    third-party caused
22   PG&E      04/24/17   11:52   36.18990   -121.15129    Vegetation   Rural      < 0.25 Acres        Fire Agency       Unknown                               101718856            None            12,000           Conductor      Overhead        Yes          4/24/17    11:52   Equipment/ Facility Failure      Other                         N.A.                  N.A.                 Unknown       tie wire
23   PG&E      04/25/17   12:38   38.65832   -120.97622    Vegetation   Rural       < 3 Meters         Fire Agency       Unknown                               101376746            Unknown        0 – 750          Transformer     Overhead        Yes          4/25/17    12:38   Equipment/ Facility Failure      Transformer                   N.A.                  N.A.                 Unknown
24   PG&E      04/25/17   18:26   36.23725   -119.78071      Other      Rural     Structure Only     Self Extinguished   N.A.                                  100716676            Unknown        0 – 750           Conductor      Overhead        Yes          4/25/17    18:26   Contact From Object              N.A.                          Vehicle               Pole                Human Error    third-party caused
                                                                                                                         CAPT KENNY WILLIAMS
25   PG&E      04/26/17 15:55     38.15608   -121.67886    Vegetation   Rural      < 0.25 Acres        Fire Agency       (707)374-2233                         103826165            Unknown               21,000    Conductor      Overhead         Yes          4/26/17    15:55 Contact From Object                N.A.                          Other                 Electric Facility     Other        bird's nest
26   PG&E      04/28/17  5:55     34.58848   -120.10568    Vegetation   Rural      < 0.25 Acres        Fire Agency       805-683-2724                          101900122            Unknown               12,000    Conductor      Overhead         Yes          4/28/17     5:55 Equipment/ Facility Failure        Conductor                     N.A.                  N.A.                 Unknown
27   PG&E      04/28/17 14:35     37.12469   -121.62488    Vegetation   Urban      < 0.25 Acres        Fire Agency       Cal Fire                              103098414            Unknown              0 – 750    Conductor      Overhead         Yes          4/28/17    14:35 Equipment/ Facility Failure        Other                         N.A.                  N.A.                 Unknown
                                                                                                                         chris paper fire investigator,
                                                                                                                         530/677-1868. incident
28   PG&E      04/28/17 15:49     38.76786   -120.96253    Vegetation   Rural      < 0.25 Acres        Fire Agency       #caaeuo11821                          101409833            PACIFIC BELL          21,000    Conductor      Overhead         Yes          4/28/17    15:49 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
29   PG&E      04/29/17 15:07     37.03486   -119.52423    Vegetation   Rural       < 3 Meters         Fire Agency       Unknown                               100678661            Unknown               12,000    Conductor      Overhead         Yes          4/29/17    15:07 Contact From Object                N.A.                          Animal                Electric Facility    Unknown
30   PG&E      04/30/17  9:32     35.63491   -118.95629    Vegetation   Rural      < 0.25 Acres        Fire Agency       661-324-6551                          100216308            Unknown               21,000    Conductor      Overhead         Yes          4/30/17     9:32 Equipment/ Facility Failure        Other                         N.A.                  N.A.                 Unknown
                                                                                                                         CORCORAN STATION 559-
31   PG&E      05/01/17 14:20     36.02269   -119.95837    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       992-2156                             Pole 076/015          Unknown               70,000    Conductor      Overhead         Yes          5/1/17     14:20 Contact From Object                N.A.                          Other                 Electric Facility      Other       bird's nest
                                                                                                                         eng 44 Eric connors 559-324-
32   PG&E      05/03/17   10:04   36.81613   -119.63202    Vegetation   Rural       < 0.25 Acres       Fire Agency       2294                                  100770906            PACIFIC BELL          12,000    Conductor      Overhead         Yes          5/3/17     10:04   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
33   PG&E      05/03/17   12:51   38.19080   -121.66150    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               103834798            None                  21,000    Conductor      Overhead         Yes          5/3/17     12:51   Equipment/ Facility Failure      Conductor                     N.A.                  N.A.                 Unknown
34   PG&E      05/04/17   16:19   35.55728   -120.75348    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               101934476            Unknown               21,000    Conductor      Overhead         Yes          5/4/17     16:19   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
35   PG&E      05/05/17   15:52   40.37758   -123.00187    Vegetation   Rural        < 3 Meters      Self Extinguished   N.A.                                  101501566            None                  12,000    Conductor      Overhead         Yes          5/5/17     15:52   Equipment/ Facility Failure      Conductor                     N.A.                  N.A.                 Unknown
36   PG&E      05/06/17    1:56   37.32997   -120.83297    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               103834182            Unknown               12,000    Conductor      Overhead         Yes          5/6/17      1:56   Contact From Object              N.A.                          Vehicle               Pole                Human Error third-party caused
37   PG&E      05/06/17   11:18   40.79512   -124.02902    Vegetation   Rural        < 3 Meters        Fire Agency       chief rick harden 7074423352          103661154            Unknown               12,000    Conductor      Overhead         Yes          5/6/17     11:18   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
38   PG&E      05/06/17   12:43   40.76227   -124.16195    Vegetation   Urban       < 0.25 Acres       Fire Agency       Unknown                               100998152            Unknown               12,000    Conductor      Overhead         Yes          5/6/17     12:43   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
39   PG&E      05/06/17   15:00   39.24580   -123.77854    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                              102185559            Unknown               12,000    Conductor      Overhead         Yes          5/6/17     15:00   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
40   PG&E      05/06/17   23:46   36.16537   -120.37372    Vegetation   Rural       10 - 99 Acres      Fire Agency       Cal Fire                              100741510            PACIFIC BELL          12,000    Conductor      Overhead         Yes          5/6/17     23:46   Contact From Object              N.A.                          Vehicle               Pole                Human Error third-party caused
41   PG&E      05/09/17   11:15   40.05970   -122.18895    Vegetation   Rural        < 3 Meters      Self Extinguished   N.A.                                  101531151            PACIFIC BELL          12,000    Conductor      Overhead         Yes          5/9/17     11:15   Contact From Object              N.A.                          Vehicle               Pole                Human Error third-party caused
42   PG&E      05/09/17   15:57   39.54650   -121.85667    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               100404826            Unknown               12,000    Conductor      Overhead         No                              Equipment/ Facility Failure      Pole                          N.A.                  N.A.                 Unknown
                                                                                                                         todd wright fire chief.
43   PG&E      05/09/17   18:26   40.86892   -123.51559    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       5307392493                            103796045            Unknown               12,000     Conductor     Overhead         Yes          5/9/17     18:26   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
44   PG&E      05/12/17   15:16   38.85066   -121.31683    Vegetation   Rural       < 0.25 Acres        Unknown          N.A.                                  102347828            Unknown               21,000     Conductor     Overhead         Yes          5/12/17    15:16   Contact From Object              N.A.                          Balloons              Electric Facility   Human Error third-party caused
45   PG&E      05/13/17   21:49   39.67845   -121.77802    Vegetation   Rural       < 0.25 Acres       Fire Agency       911                                   100355502            Unknown               12,000     Conductor     Overhead         Yes          5/13/17    21:49   Equipment/ Facility Failure      Crossarm                      N.A.                  N.A.                 Unknown
46   PG&E      05/14/17   11:59   38.07980   -122.86650    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Unknown                               102247059            PACIFIC BELL          12,000     Conductor     Overhead         Yes          5/14/17    11:59   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
47   PG&E      05/14/17   16:09   35.60167   -119.65665    Vegetation   Rural       10 - 99 Acres      Fire Agency       661-391-7000                          100131572            Unknown               21,000     Conductor     Overhead         Yes          5/14/17    16:09   Contact From Object              N.A.                          Vehicle               Pole                Human Error third-party caused
48   PG&E      05/15/17    3:05   35.62610   -120.89616    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Unknown                               101873299            Unknown               21,000     Conductor     Overhead         No                              Equipment/ Facility Failure      Conductor                     N.A.                  N.A.                 Unknown
49   PG&E      05/15/17   13:05   38.19694   -121.40951    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               102071491            Unknown               12,000    Transformer    Overhead         No                              Equipment/ Facility Failure      Transformer                   N.A.                  N.A.                 Unknown
                                                                                                                         SHAUN FAIRBANKS 559-683-
50   PG&E      05/15/17   16:00   37.17665   -119.81887    Vegetation   Rural       < 0.25 Acres       Fire Agency       4823                                  101108423            SIERRA               21,000      Conductor     Overhead         Yes          5/15/17    16:00 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
51   PG&E      05/15/17   20:57   38.67253   -122.04559    Vegetation   Rural       < 0.25 Acres        Customer         N.A.                                  101589358            Unknown              21,000      Conductor     Overhead         Yes          5/15/17    20:57 Equipment/ Facility Failure        Pole                          N.A.                  N.A.                 Unknown
52   PG&E      05/16/17   17:21   35.37590   -119.14413    Vegetation   Urban       < 0.25 Acres       Fire Agency       324-6551                              103264300            Unknown              12,000      Conductor     Overhead         Yes          5/16/17    17:21 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
53   PG&E      05/17/17   14:49   37.22500   -120.48326    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Unknown                               101154662            Unknown              12,000     Transformer    Overhead         Yes          5/17/17    14:49 Equipment/ Facility Failure        Transformer                   N.A.                  N.A.                 Unknown       Transformer fuse
54   PG&E      05/17/17   15:13   36.24862   -121.03830      Other      Rural       10 - 99 Acres      Fire Agency       Unknown                               101764465            None                 12,000      Conductor     Overhead         Yes          5/17/17    15:13 Contact From Object                N.A.                          Animal                Electric Facility    Unknown
55   PG&E      05/19/17    9:37   40.03343   -122.09887    Vegetation   Rural       < 0.25 Acres       Fire Agency       INCIDENT NUMBER 004751                101534483            Unknown             0 – 750      Conductor     Overhead         Yes          5/19/17     9:37 Equipment/ Facility Failure        Conductor                     N.A.                  N.A.                 Unknown       secondary riser
56   PG&E      05/19/17   10:52   37.20861   -121.09683    Vegetation   Rural       10 - 99 Acres      Fire Agency       Cal Fire                             Pole 044/004          Unknown             115,000      Conductor     Overhead         Yes          5/19/17    10:52 Contamination                      N.A.                          N.A.                  N.A.                 Unknown
57   PG&E      05/20/17   12:20   36.65278   -119.80121    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                              100649202            Unknown             0 – 750      Conductor     Overhead         Yes          5/20/17    12:20 Equipment/ Facility Failure        Conductor                     N.A.                  N.A.                 Unknown       secondary riser
58   PG&E      05/21/17   11:36   39.42773   -121.69795    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               100379216            Unknown              12,000      Conductor     Overhead         Yes          5/21/17    11:36 Equipment/ Facility Failure        Conductor                     N.A.                  N.A.                 Unknown
59   PG&E      05/21/17   22:47   38.06453   -122.56982    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                               102238142            PACIFIC BELL         12,000     Transformer    Overhead         Yes          5/21/17    22:47 Contact From Object                N.A.                          Animal                Electric Facility    Unknown
60   PG&E      05/22/17    5:39   36.37529   -121.04797    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               101770874            Unknown              21,000        Other       Overhead         No                            Equipment/ Facility Failure        Voltage Regulator             N.A.                  N.A.                 Unknown
61   PG&E      05/22/17   17:52   37.75450   -121.41930    Vegetation   Urban       < 0.25 Acres       Fire Agency       TRACY                                 102119359            Unknown              12,000      Conductor     Overhead         Yes          5/22/17    17:52 Equipment/ Facility Failure        Conductor                     N.A.                  N.A.                 Unknown
62   PG&E      05/24/17   16:24   38.83404   -121.11965    Vegetation   Rural        < 3 Meters        Fire Agency       Fire Capt                             103838109            None                 12,000      Conductor     Overhead         Yes          5/24/17    16:24 Contact From Object                N.A.                          Vehicle               Pole                Human Error    third-party caused
                                                                                                                         ERIC EMMANUELE OFFICE
                                                                                                                         (408)586-3365 DIRECT
63   PG&E      05/25/17 11:09     37.45264   -121.88900    Vegetation   Urban     .26 - 9.99 Acres     Fire Agency       (408)586-3383                         100557380            Unknown               12,000    Transformer    Overhead         Yes          5/25/17    11:09 Equipment/ Facility Failure        Transformer                   N.A.                  N.A.                 Unknown

64   PG&E      05/25/17   15:05   36.52168   -121.84729    Vegetation   Rural       < 0.25 Acres       Fire Agency       Buddy Bloxham 831-236-5659            101778611            PACIFIC BELL          12,000    Conductor      Overhead         Yes          5/25/17    15:05 Equipment/ Facility Failure        Conductor                     N.A.                  N.A.                 Unknown
65   PG&E      05/25/17   16:55   38.39860   -122.98760    Vegetation   Rural        < 3 Meters        Utility: PG&E     N.A.                                  101974034            Unknown               12,000    Conductor      Overhead         Yes          5/25/17    16:55 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
66   PG&E      05/29/17   18:29   39.22451   -121.37525    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                              101304842            PACIFIC BELL          12,000    Conductor      Overhead         No                            Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
67   PG&E      05/30/17   11:40   36.80045   -121.77018    Vegetation   Rural       < 0.25 Acres         Unknown         N.A.                                  101707398            Unknown               12,000    Conductor      Overhead         Yes          5/30/17    11:40 Contact From Object                N.A.                          Animal                Electric Facility    Unknown




      30 March 2018                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                        Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 3 of 11
                                                                                                                                                                                     Pacific Gas and Electric Company - Fire Incident Data Collection Plan
                                                                                                                                                                                                            Annual Report for 2017




        A          B         C        D           E              F        G               H                  I                      J                           K                      L                M              N                O            P          Q       R                        S                              T                            U                  V           W                       X
1                 Fire Start                          Location                                                   Fire                                                                      Utility Facility                                                  Outage                                                                   Field Observations
      Utility                                                                                                                                                                                                      Equipment                                                                                                                                                                                    Notes
                                                           Material at Land Use                        Suppressed              Suppressing                                          Other           Voltage                                      Was There                                                            Equipment /Facility           Contact From           Facility    Contributing
      Name       Date      Time    Latitude   Longitude                                 Size                                                          Facility Identification                                    Involved With        Type                    Date     Time         Suspected Initiating Event                                                                                                (Optional):
                                                            Origin     at Origin                           by                    Agency                                           Companies         (Volts)                                      an Outage                                                                 Failure                     Object             Contacted      Factor
2                                                                                                                                                                                                                   Ignition
68    PG&E      05/31/17    2:06   38.75403   -121.22378    Vegetation   Rural      < 0.25 Acres        Fire Agency     Placer Co. fire                    100063341            ROSEVILLE             12,000       Conductor        Overhead        Yes      5/31/17     2:06   Contact From Object              N.A.                           Balloons           Electric Facility   Human Error third-party caused
69    PG&E      05/31/17    5:24   37.02750   -120.07067    Vegetation   Urban      < 0.25 Acres        Fire Agency     Unknown                            101113852            Unknown               12,000       Conductor        Overhead        Yes      5/31/17     5:24   Equipment/ Facility Failure      Conductor                      N.A.               N.A.                 Unknown
70    PG&E      06/01/17    9:11   40.18301   -122.26654    Vegetation   Rural      < 0.25 Acres        Fire Agency     MARK FRITZ                         101546068            Unknown               12,000       Conductor        Overhead        Yes      6/1/17      9:11   Contact From Object              N.A.                           Animal             Electric Facility    Unknown
71    PG&E      06/01/17   21:35   41.05570   -121.38690    Vegetation   Rural       < 3 Meters         Fire Agency     Unknown                            101550337            FRONTIER COMM         12,000       Conductor        Overhead        Yes      6/1/17     21:35   Equipment/ Facility Failure      Conductor                      N.A.               N.A.                 Unknown
72    PG&E      06/01/17   22:14   36.65394   -121.62918    Vegetation   Rural       < 3 Meters         Fire Agency     Salinas FD                         101732390            Unknown               12,000   Lightning Arrestor   Overhead        Yes      6/1/17     22:14   Equipment/ Facility Failure      Lightning Arrestor             N.A.               N.A.                 Unknown
73    PG&E      06/03/17   13:26   38.90174   -121.20559    Vegetation   Rural      < 0.25 Acres        Fire Agency     Cal Fire                           100043664            PACIFIC BELL          12,000       Conductor        Overhead        Yes      6/3/17     13:26   Equipment/ Facility Failure      Conductor                      N.A.               N.A.                 Unknown
74    PG&E      06/03/17   20:52   36.83229   -119.63327    Vegetation   Rural       < 3 Meters         Fire Agency     CLOVIS F.D. CHIEF                  100768082            Unknown               12,000       Conductor        Overhead        Yes      6/3/17     20:52   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
                                                                                                                        Mike Gomez 559 906-1621
75    PG&E      06/04/17 00:08     36.98200   -120.03471    Vegetation   Rural      < 0.25 Acres        Fire Agency     Incident #17cammu011185            103837406            None                  12,000      Conductor         Overhead        Yes       6/4/17    00:08   Contact From Object              N.A.                           Balloons           Electric Facility   Human Error third-party caused
76    PG&E      06/04/17 13:12     36.74591   -120.06018    Vegetation   Rural      < 0.25 Acres        Fire Agency     Unknown                            100645872            Unknown               12,000      Conductor         Overhead        Yes       6/4/17    13:12   Contact From Object              N.A.                           Animal             Electric Facility    Unknown
77    PG&E      06/05/17  0:52     38.23420   -121.21311    Vegetation   Rural       < 3 Meters          Unknown        N.A.                               102083982            PACIFIC BELL          12,000     Transformer        Overhead        Yes       6/5/17     0:52   Equipment/ Facility Failure      Transformer                    N.A.               N.A.                 Unknown
78    PG&E      06/05/17  7:56     37.85680   -120.88150    Vegetation   Rural      < 0.25 Acres        Fire Agency     209 5523911                        102333651            None                  17,000      Conductor         Overhead        Yes       6/5/17     7:56   Contact From Object              N.A.                           Animal             Electric Facility    Unknown
79    PG&E      06/05/17 17:12     36.94243   -121.46123    Vegetation   Rural      10 - 99 Acres       Fire Agency     Leo Alvarez 831-6364324            101717332            Unknown               21,000      Conductor         Overhead        Yes       6/5/17    17:12   Contact From Object              N.A.                           Vehicle            Pole                Human Error third-party caused

80    PG&E      06/06/17    9:15   36.45426   -119.13382    Vegetation   Rural       < 0.25 Acres      Fire Agency      TIM ROGERS, 559-358-7120           102306658            Unknown               12,000      Conductor         Overhead        Yes       6/6/17     9:15 Equipment/ Facility Failure        Splice/Clamp/Connector         N.A.               N.A.                 Unknown
81    PG&E      06/06/17   09:48   36.99857   -120.93690    Vegetation   Rural       10 - 99 Acres     Fire Agency      Cal Fire                           101199765            Unknown               12,000      Conductor         Overhead        Yes       6/6/17    09:48 Contact From Object                N.A.                           Animal             Electric Facility    Unknown
82    PG&E      06/06/17   13:39   38.17110   -121.67825    Vegetation   Rural        < 3 Meters       Fire Agency      Unknown                            101666656            FRONTIER COMM         21,000        Fuse            Overhead        No                        Contact From Object                N.A.                           Animal             Electric Facility    Unknown
83    PG&E      06/07/17   13:25   35.09398   -119.41607    Vegetation   Rural       < 0.25 Acres        Unknown        N.A.                               100192567            Unknown               12,000      Conductor         Overhead        No                        Contact From Object                N.A.                           Animal             Electric Facility    Unknown
84    PG&E      06/07/17   10:13   39.56030   -122.10768    Vegetation   Rural        < 3 Meters       Utility: PG&E    N.A.                               103838281            Unknown               12,000      Conductor         Overhead        Yes       6/7/17    10:13 Contact From Object                N.A.                           Vehicle            Pole                Human Error third-party caused
85    PG&E      06/08/17    5:33   36.23884   -120.30164    Vegetation   Rural     .26 - 9.99 Acres      Unknown        N.A.                               100743822            Unknown               12,000      Conductor         Overhead        Yes       6/8/17     5:33 Contact From Object                N.A.                           Animal             Electric Facility    Unknown
                                                                                                                        Jeff Mc Carroll (559) 806 -
 86   PG&E      06/08/17    0:26   37.12759   -120.01930    Vegetation   Rural     100 - 299 Acres      Fire Agency     8815                               103205823            Unknown              12,000     Conductor            Overhead       Yes      6/8/17      0:26   Contact From Object              N.A.                           Balloons           Electric Facility   Human Error    third-party caused
 87   PG&E      06/08/17   15:08   34.60580   -120.02140    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     SHAWN STEINER                      101947678            Unknown              12,000     Conductor            Overhead       Yes      6/8/17     15:08   Equipment/ Facility Failure      Conductor                      N.A.               N.A.                 Unknown
 88   PG&E      06/09/17   10:40   36.69563   -119.71863    Vegetation   Rural       < 0.25 Acres       Fire Agency     FRESNO COUNTY                      100793555            Unknown              12,000     Conductor            Overhead       Yes      6/9/17     10:40   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.               N.A.                 Unknown
 89   PG&E      06/09/17   13:27   36.73820   -119.82038    Vegetation   Rural       < 0.25 Acres       Fire Agency     FFD INC # 703 4018                 100895732            Unknown              12,000     Conductor            Overhead       Yes      6/9/17     13:27   Contact From Object              N.A.                           Animal             Electric Facility    Unknown
 90   PG&E      06/09/17   17:20   35.79741   -120.53892    Vegetation   Rural       10 - 99 Acres      Fire Agency     Unknown                            103406061            Unknown              12,000     Conductor            Overhead       Yes      6/9/17     17:20   Equipment/ Facility Failure      Conductor                      N.A.               N.A.                 Unknown
 91   PG&E      06/10/17   07:37   35.43590   -120.49570    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Cal Fire                           101890429            Unknown              21,000     Conductor            Overhead       Yes      6/10/17    07:37   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
 92   PG&E      06/12/17   15:28   36.96720   -120.09309    Vegetation   Rural        < 3 Meters        Fire Agency     Unknown                            101136946            Unknown              12,000     Conductor            Overhead       Yes      6/12/17    15:28   Contact From Object              N.A.                           Balloons           Electric Facility   Human Error    third-party caused
 93   PG&E      06/12/17   18:04   35.36381   -118.82556    Vegetation   Rural        < 3 Meters      Self Extinguished N.A.                               103371824            Unknown              12,000    Transformer           Overhead       Yes      6/12/17    18:04   Contact From Object              N.A.                           Other              Electric Facility     Other        bird's nest
 94   PG&E      06/13/17   14:30   37.85265   -122.18529    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Cal Fire                         Tower 005/035c         Unknown             115,000     Conductor            Overhead       Yes      6/13/17    14:30   Contact From Object              N.A.                           Balloons           Electric Facility   Human Error    third-party caused
 95   PG&E      06/14/17   22:23   39.75591   -121.59343    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                            100324481            PACIFIC BELL         12,000        Fuse              Overhead       Yes      6/14/17    22:23   Equipment/ Facility Failure      Fuse                           N.A.               N.A.                 Unknown
 96   PG&E      06/15/17    2:58   40.29899   -122.43185    Vegetation   Rural       < 0.25 Acres         Customer      N.A.                               101511631            PACIFIC BELL         12,000     Conductor            Overhead       Yes      6/15/17     2:58   Vandalism/Theft                  N.A.                           N.A.               N.A.                Human Error    power theft
 97   PG&E      06/15/17    5:02   36.82613   -121.67456    Vegetation   Rural       < 0.25 Acres       Fire Agency     Cal Fire                           101712958            PACIFIC BELL         12,000     Conductor            Overhead       Yes      6/15/17     5:02   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
 98   PG&E      06/15/17    7:39   39.22756   -121.23476    Vegetation   Rural       < 0.25 Acres       Fire Agency     FIRE CHIEF                         103676075            Unknown              21,000     Conductor            Overhead       Yes      6/15/17     7:39   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
 99   PG&E      06/15/17   15:01   39.39127   -123.30541    Vegetation   Rural       < 0.25 Acres       Fire Agency     STEPHEN                            103838176            YES                  12,000     Conductor            Overhead       Yes      6/15/17    15:01   Contact From Object              N.A.                           Vehicle            Pole                Human Error    third-party caused
100   PG&E      06/15/17   16:21   38.70880   -122.90160    Vegetation   Rural        < 3 Meters        Fire Agency     Unknown                            101957366            Unknown             0 – 750     Conductor            Overhead       Yes      6/15/17    16:21   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
101   PG&E      06/15/17   17:18   38.79696   -121.20690    Vegetation   Urban       < 0.25 Acres       Fire Agency     Cal Fire                           100058437            Unknown              21,000     Conductor            Overhead       Yes      6/15/17    17:18   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
102   PG&E      06/16/17   13:50   35.45050   -120.61690    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Unknown                            101889864            Unknown              21,000     Conductor            Overhead       Yes      6/16/17    13:50   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
103   PG&E      06/16/17   14:22   36.84496   -120.01918    Vegetation   Rural        < 3 Meters        Fire Agency     Cal Fire                           101212782            Unknown             0 – 750     Conductor            Overhead       Yes      6/16/17    14:22   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
104   PG&E      06/16/17   16:17   39.22260   -121.00411    Vegetation   Rural        < 3 Meters        Fire Agency     GVFIRE                             100036908            Unknown              12,000     Conductor            Overhead       Yes      6/16/17    16:17   Contact From Object              N.A.                           Vehicle            Electric Facility   Human Error    third-party caused
105   PG&E      06/16/17   17:59   37.30938   -122.04719    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                            100555441            PACIFIC BELL        0 – 750     Conductor            Overhead       Yes      6/16/17    17:59   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
106   PG&E      06/16/17   19:14   38.34429   -122.78122    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            101970801            Unknown             0 – 750     Conductor            Overhead       Yes      6/16/17    19:14   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
107   PG&E      06/16/17   22:30   38.03734   -122.18465    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Unknown                            101424286            Unknown              21,000     Conductor            Overhead       Yes      6/16/17    22:30   Equipment/ Facility Failure      Crossarm                       N.A.               N.A.                 Unknown
108   PG&E      06/17/17   02:53   37.33567   -120.58295    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            101147424            Unknown              12,000     Conductor            Overhead       Yes      6/17/17    02:53   Contact From Object              N.A.                           Vehicle            Pole                Human Error    third-party caused
109   PG&E      06/17/17   15:49   36.93896   -119.68463    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Unknown                            103406061            Unknown              21,000     Conductor            Overhead       Yes      6/17/17    15:49   Contact From Object              N.A.                           Animal             Electric Facility    Unknown
110   PG&E      06/18/17   23:49   39.19494   -122.96321    Vegetation   Rural       < 0.25 Acres         Unknown       N.A.                               102160857            Unknown              12,000     Conductor            Overhead       Yes      6/18/17    23:49   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
111   PG&E      06/18/17   12:22   36.72578   -119.79068    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                            100894729            PACIFIC BELL        0 – 750     Conductor            Overhead       Yes      6/18/17    12:22   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
112   PG&E      06/18/17   13:10   38.23703   -122.67015    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                            102007208            PACIFIC BELL         12,000     Conductor            Overhead       Yes      6/18/17    13:10   Equipment/ Facility Failure      Insulator                      N.A.               N.A.                 Unknown
113   PG&E      06/18/17   18:09   37.55165   -122.29253    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                            100309893            Unknown              21,000     Conductor            Overhead       Yes      6/18/17    18:09   Equipment/ Facility Failure      Guy/Span Wire                  N.A.               N.A.                 Unknown
114   PG&E      06/18/17   20:16   38.88844   -122.02044    Vegetation   Rural        < 3 Meters        Fire Agency     Unknown                            101650987            None                 12,000 Lightning Arrestor       Overhead       Yes      6/18/17    20:16   Equipment/ Facility Failure      Lightning Arrestor             N.A.               N.A.                 Unknown
115   PG&E      06/18/17   21:07   37.83974   -121.28643    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            102085809            Unknown              12,000     Conductor            Overhead       Yes      6/18/17    21:07   Contact From Object              N.A.                           Vehicle            Pole                Human Error    third-party caused
116   PG&E      06/18/17   22:12   38.53900   -122.79203    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                            102029435            Unknown              12,000       Other              Overhead       Yes      6/18/17    22:12   Equipment/ Facility Failure      Voltage Regulator              N.A.               N.A.                 Unknown
117   PG&E      06/18/17   23:12   36.75747   -119.66455    Vegetation   Rural        < 3 Meters        Fire Agency     Unknown                            100780126            PACIFIC BELL         12,000     Conductor            Overhead       No                          Equipment/ Facility Failure      Conductor                      N.A.               N.A.                 Unknown
118   PG&E      06/18/17   23:31   38.89731   -121.29467    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                            103782395            Unknown              12,000     Conductor            Overhead       Yes      6/18/17    23:31   Contact From Object              N.A.                           Vehicle            Pole                Human Error    third-party caused
119   PG&E      06/19/17   01:23   35.36762   -118.95521    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                            100252360            PACIFIC BELL         21,000     Conductor            Overhead       Yes      6/19/17    01:23   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.               N.A.                 Unknown
120   PG&E      06/19/17   13:51   39.90633   -122.17660    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Unknown                            103841797            YES                  12,000     Conductor            Overhead       Yes      6/19/17    13:51   Contact From Object              N.A.                           Vehicle            Pole                Human Error    third-party caused
121   PG&E      06/19/17   16:18   37.79272   -121.23058      Other      Urban      Structure Only      Utility: PG&E   N.A.                               103582825            Unknown              17,000    Transformer          Subsurface      Yes      6/19/17    16:18   Equipment/ Facility Failure      Transformer                    N.A.               N.A.                 Unknown
122   PG&E      06/19/17   16:26   37.93783   -120.60897    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            101282825            Unknown              17,000       Other              Overhead       No                          Equipment/ Facility Failure      Recloser                       N.A.               N.A.                 Unknown
123   PG&E      06/19/17   17:31   36.76268   -120.37580    Vegetation   Rural        < 3 Meters          Unknown       N.A.                               101094343            Unknown              12,000    Transformer           Overhead       Yes      6/19/17    17:31   Equipment/ Facility Failure      Transformer                    N.A.               N.A.                 Unknown
124   PG&E      06/19/17   18:00   38.45496   -121.82416    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                            101594910            PACIFIC BELL         12,000 Lightning Arrestor       Overhead       Yes      6/19/17    18:00   Equipment/ Facility Failure      Lightning Arrestor             N.A.               N.A.                 Unknown
125   PG&E      06/19/17   20:22   38.10123   -120.86969    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            101233468            Unknown              12,000    Transformer           Overhead       Yes      6/19/17    20:22   Equipment/ Facility Failure      Transformer                    N.A.               N.A.                 Unknown
126   PG&E      06/20/17   00:49   39.74900   -121.89975    Vegetation   Rural        < 3 Meters        Fire Agency     Cal Fire                           100437523            PACIFIC BELL         12,000     Conductor            Overhead       Yes      6/20/17    00:49   Equipment/ Facility Failure      Conductor                      N.A.               N.A.                 Unknown
127   PG&E      06/20/17   09:12   39.19754   -121.49499    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            101306700            Unknown              12,000     Conductor            Overhead       Yes      6/20/17    09:12   Equipment/ Facility Failure      Conductor                      N.A.               N.A.                 Unknown

128   PG&E      06/20/17   10:08   39.03668   -121.07630    Vegetation   Urban        < 3 Meters        Fire Agency     JERRY GOOD 530 268-0844            100023174            None                  12,000      Conductor         Overhead        Yes      6/20/17    10:08   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
129   PG&E      06/20/17   13:37   37.92473   -122.08954    Vegetation   Urban        < 3 Meters        Fire Agency     contra costa fire                  100476159            PACIFIC BELL          12,000    Capacitor Bank      Overhead        Yes      6/20/17    13:37   Equipment/ Facility Failure      Capacitor Bank                 N.A.               N.A.                 Unknown
130   PG&E      06/20/17   15:17   40.11262   -123.76774    Vegetation   Rural        < 3 Meters        Fire Agency     Cal Fire                           100987107            Unknown               12,000      Conductor         Overhead        Yes      6/20/17    15:17   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
131   PG&E      06/20/17   11:51   40.31556   -124.06111    Vegetation   Rural       < 0.25 Acres       Fire Agency     Cal Fire                           101006039            Unknown               12,000      Conductor         Overhead        Yes      6/20/17    11:51   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
132   PG&E      06/20/17   18:32   37.92810   -121.23323    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                            102132644            Unknown               12,000      Conductor         Overhead        Yes      6/20/17    18:32   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.               N.A.                 Unknown
133   PG&E      06/20/17   20:46   38.90764   -121.26030    Vegetation   Rural       < 0.25 Acres       Fire Agency     Cal Fire                           100085621            PACIFIC BELL          12,000      Conductor         Overhead        Yes      6/20/17    20:46   Contact From Object              N.A.                           Vegetation         Electric Facility    Unknown
134   PG&E      06/20/17   23:16   35.63750   -120.85660    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            101873622            Unknown               12,000      Conductor         Overhead        Yes      6/20/17    23:16   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.               N.A.                 Unknown
135   PG&E      06/21/17   08:41   39.16997   -122.15731    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            101637081            Unknown               12,000      Conductor         Overhead        Yes      6/21/17    08:41   Contact From Object              N.A.                           Other              Electric Facility   Human Error helicopter
136   PG&E      06/21/17   14:23   38.99208   -121.35362    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Cal Fire                           100027499            PACIFIC BELL          12,000     Transformer        Overhead        Yes      6/21/17    14:23   Equipment/ Facility Failure      Transformer                    N.A.               N.A.                 Unknown
137   PG&E      06/22/17    9:36   38.39647   -120.47274    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Cal Fire                           101251777            Unknown               12,000      Conductor         Overhead        Yes      6/22/17     9:36   Equipment/ Facility Failure      Crossarm                       N.A.               N.A.                 Unknown
138   PG&E      06/22/17   16:30   39.61307   -121.68724    Vegetation   Rural       10 - 99 Acres      Fire Agency     Cal Fire                           100347529            None                  12,000      Conductor         Overhead        Yes      6/22/17    16:30   Contact From Object              N.A.                           Animal             Electric Facility    Unknown
139   PG&E      06/22/17   18:07   38.75831   -120.71764    Vegetation   Rural       < 0.25 Acres       Fire Agency     Cal Fire                           101401088            Unknown               12,000      Conductor         Overhead        Yes      6/22/17    18:07   Contact From Object              N.A.                           Vegetation         Electric Facility   Human Error Third-party caused
140   PG&E      06/22/17   19:29   35.58886   -120.66910    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            101912249            Unknown               21,000      Conductor         Overhead        Yes      6/22/17    19:29   Contact From Object              N.A.                           Vehicle            Pole                Human Error Third-party caused




       30 March 2018                                                                                                                                                                                                                                                                                                                                                                                                        2
                                                                                                                          Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 4 of 11
                                                                                                                                                                                            Pacific Gas and Electric Company - Fire Incident Data Collection Plan
                                                                                                                                                                                                                   Annual Report for 2017




        A          B         C        D           E              F        G               H                   I                         J                            K                       L                M            N              O             P         Q            R                        S                              T                           U                     V           W                      X
1                 Fire Start                          Location                                                    Fire                                                                           Utility Facility                                              Outage                                                                       Field Observations
      Utility                                                                                                                                                                                                          Equipment                                                                                                                                                                                         Notes
                                                           Material at Land Use                         Suppressed                Suppressing                                            Other            Voltage                                  Was There                                                                   Equipment /Facility           Contact From           Facility    Contributing
      Name       Date      Time    Latitude   Longitude                                 Size                                                               Facility Identification                                   Involved With       Type                        Date     Time         Suspected Initiating Event                                                                                                  (Optional):
                                                            Origin     at Origin                            by                      Agency                                             Companies          (Volts)                                  an Outage                                                                        Failure                     Object             Contacted      Factor
 2                                                                                                                                                                                                                      Ignition
141   PG&E      06/23/17   13:00   39.30510   -122.48618    Vegetation   Rural       10 - 99 Acres      Fire Agency       Unknown                               100329817            Unknown               0 – 750     Conductor      Overhead         Yes          6/23/17    13:00   Vandalism/Theft                  N.A.                          N.A.                  N.A.                Human Error power theft
142   PG&E      06/23/17   20:09   40.38565   -122.28408    Vegetation   Urban       < 0.25 Acres       Fire Agency       kieth foster 530-347-4737             101505644            Unknown                12,000     Conductor      Overhead         Yes          6/23/17    20:09   Equipment/ Facility Failure      Other                         N.A.                  N.A.                 Unknown    Booster bank
143   PG&E      06/23/17   19:23   39.78294   -121.86700    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               100397376            None                   12,000     Conductor      Overhead         Yes          6/23/17    19:23   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
144   PG&E      06/24/17   10:31   38.94379   -121.04466    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               100090318            PACIFIC BELL           12,000    Transformer     Overhead         Yes          6/24/17    10:31   Equipment/ Facility Failure      Transformer                   N.A.                  N.A.                 Unknown
145   PG&E      06/24/17   14:51   38.36218   -120.76381    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                              101255656            Unknown                12,000        Fuse        Overhead         Yes          6/24/17    14:51   Equipment/ Facility Failure      Fuse                          N.A.                  N.A.                 Unknown

146   PG&E      06/24/17   22:27   38.29083   -120.84900    Vegetation   Rural       10 - 99 Acres      Fire Agency       CONTACT BOBBY BOWMAN                  101238865            None                   12,000     Conductor      Overhead         Yes          6/24/17    22:27   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
147   PG&E      06/25/17   18:18   37.32357   -120.55914    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               101159230            Unknown                12,000     Conductor      Overhead         Yes          6/25/17   0.7625   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
148   PG&E      06/25/17    0:23   39.40434   -123.38687    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                              102193088            PACIFIC BELL           12,000     Conductor      Overhead         Yes          6/25/17     0:23   Equipment/ Facility Failure      Crossarm                      N.A.                  N.A.                 Unknown
149   PG&E      06/25/17    6:02   39.07743   -121.52937    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               101314125            Unknown                12,000     Conductor      Overhead         Yes          6/25/17     6:02   Equipment/ Facility Failure      Pole                          N.A.                  N.A.                 Unknown
150   PG&E      06/25/17   15:37   34.93950   -119.69246    Vegetation   Rural     100 - 299 Acres      Fire Agency       805-686-5074                          100191652            None                   12,000     Conductor      Overhead         Yes          6/25/17    15:37   Equipment/ Facility Failure      Pole                          N.A.                  N.A.                 Unknown
151   PG&E      06/25/17   22:14   39.02503   -121.57873    Vegetation   Rural        < 3 Meters        Fire Agency       Olivehurst FD                         101314072            Unknown                21,000     Conductor      Overhead         Yes          6/25/17    22:14   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
152   PG&E      06/26/17    8:18   37.27331   -120.52573    Vegetation   Rural       < 0.25 Acres     Self Extinguished   N.A.                                  103218794            Unknown                12,000     Conductor      Overhead         Yes          6/26/17     8:18   Contact From Object              N.A.                          Vehicle               Pole                Human Error    Third-party caused
153   PG&E      06/26/17   14:29   35.97817   -120.11694    Vegetation   Urban     .26 - 9.99 Acres     Fire Agency       HENNAGIN 559 386 555                  103243976            Unknown                21,000     Conductor      Overhead         Yes          6/26/17    14:29   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
154   PG&E      06/27/17    9:23   37.95588   -122.61762    Vegetation   Rural       10 - 99 Acres      Fire Agency       marin county fire                     102260068            UNFILED                12,000     Conductor      Overhead         Yes          6/27/17     9:23   Other                            N.A.                          N.A.                  N.A.                 Unknown
155   PG&E      06/27/17   17:47   39.51264   -122.20333    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               100341056            None                   21,000     Conductor      Overhead         Yes          6/27/17    17:47   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
156   PG&E      06/28/17   09:57   35.90555   -120.84214    Vegetation   Rural       10 - 99 Acres      Fire Agency       Cal Fire                              101765453            Unknown                12,000     Conductor      Overhead         No                              Equipment/ Facility Failure      Crossarm                      N.A.                  N.A.                 Unknown
157   PG&E      06/28/17   13:09   34.92757   -119.62041     Building    Rural      Structure Only      Fire Agency       (805)683-2724)                        100190548            Unknown                21,000     Conductor      Overhead         Yes          6/28/17    13:09   Contact From Object              N.A.                          Vehicle               Pole                Human Error    Third-party caused
158   PG&E      06/29/17   18:31   38.44450   -122.89990    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                               102021185            PACIFIC BELL          0 – 750     Conductor      Overhead         Yes          6/29/17    18:31   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
159   PG&E      06/29/17   21:55   35.98040   -121.09557    Vegetation   Rural       10 - 99 Acres      Fire Agency       Cal Fire                              103312369            Unknown                12,000    Transformer     Overhead         Yes          6/29/17    21:55   Equipment/ Facility Failure      Transformer                   N.A.                  N.A.                 Unknown
160   PG&E      06/30/17   10:24   39.02621   -121.54317    Vegetation   Rural       < 0.25 Acres         Unknown         N.A.                                  101341770            Unknown                21,000     Conductor      Overhead         Yes          6/30/17    10:24   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
161   PG&E      06/30/17   01:20   39.82098   -121.58834    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               103840463            YES                    12,000     Conductor      Overhead         Yes          6/30/17    01:20   Contact From Object              N.A.                          Vehicle               Pole                Human Error    Third-party caused
162   PG&E      06/30/17   23:54   38.57941   -122.88349    Vegetation   Rural        < 3 Meters          Customer        N.A.                                  101958804            PACIFIC BELL           12,000     Conductor      Overhead         Yes          6/30/17    23:54   Equipment/ Facility Failure      Splice/Clamp/Connector        N.A.                  N.A.                 Unknown
163   PG&E      07/01/17   12:02   39.82093   -121.64183    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                             Pole 003/039          Unknown                60,000     Conductor      Overhead         Yes          7/1/17     12:02   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
164   PG&E      07/01/17    3:54   36.99950   -119.97648    Vegetation   Rural       < 0.25 Acres       Fire Agency                         2099663621          101015895            Unknown               0 – 750     Conductor      Overhead         Yes          7/1/17      3:54   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
165   PG&E      07/01/17    3:12   38.19517   -122.91971    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               103855493            Unknown                12,000     Conductor      Overhead         Yes          7/1/17      3:12   Equipment/ Facility Failure      Pole                          N.A.                  N.A.                 Unknown
166   PG&E      07/01/17   10:41   39.27788   -121.68748    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               101294919            Unknown                12,000       Other        Overhead         Yes          7/1/17     10:41   Equipment/ Facility Failure      Other                         N.A.                  N.A.                 Unknown
167   PG&E      07/02/17   13:28   39.86055   -121.62736    Vegetation   Rural       10 - 99 Acres      Fire Agency       Cal Fire                             Pole 000/017c         Unknown                60,000     Conductor      Overhead         Yes          7/2/17     13:28   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
168   PG&E      07/02/17    3:49   36.95878   -120.89268    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               101205043            Unknown                12,000     Conductor      Overhead         Yes          7/2/17      3:49   Contact From Object              N.A.                          Balloons              Electric Facility   Human Error    Third-party caused
169   PG&E      07/03/17   20:26   38.79229   -120.94384    Vegetation   Rural       < 0.25 Acres         Customer        N.A.                                  101388730            PACIFIC BELL           21,000     Conductor      Overhead         Yes          7/3/17     20:26   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
170   PG&E      07/04/17   13:56   40.38303   -122.31503    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Unknown                               101506140            PACIFIC BELL           12,000     Conductor      Overhead         Yes          7/4/17     13:56   Equipment/ Facility Failure      Conductor                     N.A.                  N.A.                 Unknown
171   PG&E      07/04/17   16:16   38.87628   -121.13185    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               100050181            PACIFIC BELL          0 – 750     Conductor      Overhead         Yes          7/4/17     16:16   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
172   PG&E      07/04/17   20:16   40.42283   -122.39748    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       SCOTT CORN 530-448-2414               101481860            Unknown               0 – 750     Conductor      Overhead         Yes          7/4/17     20:16   Equipment/ Facility Failure      Conductor                     N.A.                  N.A.                 Unknown
173   PG&E      07/05/17    3:25   38.68451   -121.01176    Vegetation   Urban       < 0.25 Acres       Fire Agency       JUSTIN RHAMES                         101380157            PACIFIC BELL           21,000       Fuse         Overhead         Yes          7/5/17      3:25   Contact From Object              N.A.                          Animal                Electric Facility    Unknown
                                                                                                                          STEVE ROBERTSON 530 906
174   PG&E      07/05/17   11:58   39.21046   -121.22662    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       4892                                  100010286            Unknown                21,000     Conductor      Overhead         Yes          7/5/17     11:58 Contact From     Object            N.A.                          Vegetation            Electric Facility    Unknown
175   PG&E      07/05/17   20:54   35.68475   -120.10996    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       661-324-6551 LOG325962                100171224            Unknown                21,000   Capacitor Bank   Overhead         No                            Contact From     Object            N.A.                          Animal                Electric Facility    Unknown
176   PG&E      07/06/17   15:18   36.74020   -119.76128    Vegetation   Urban       < 0.25 Acres        Unknown          N.A.                                  100864107            PACIFIC BELL          0 – 750     Conductor      Overhead         Yes          7/6/17     15:18 Contact From     Object            N.A.                          Vegetation            Electric Facility   Human Error Third-party caused
177   PG&E      07/06/17   14:02   39.30091   -122.51726    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                               100414219            Unknown                12,000     Conductor      Overhead         Yes          7/6/17     14:02 Contact From     Object            N.A.                          Balloons              Electric Facility   Human Error Third-party caused
178   PG&E      07/06/17   20:07   39.59874   -121.90988    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                              100436921            None                   12,000     Conductor      Overhead         Yes          7/6/17     20:07 Contact From     Object            N.A.                          Vehicle               Pole                Human Error Third-party caused
179   PG&E      07/06/17   23:30   35.55618   -120.75520    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               101934472            Unknown                21,000     Conductor      Overhead         Yes          7/6/17     23:30 Contact From     Object            N.A.                          Vegetation            Electric Facility    Unknown
180   PG&E      07/07/17   15:09   40.90536   -122.38061    Vegetation   Rural     .26 - 9.99 Acres      Unknown          N.A.                                  101455950            Unknown                12,000     Conductor      Overhead         Yes          7/7/17     15:09 Contact From     Object            N.A.                          Vegetation            Electric Facility    Unknown

                                                                                                                          STEVEN WARD OFFICE 209-
181   PG&E      07/07/17   14:31   37.49900   -119.79900    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       966-3542 CELL559-706-8811             103855637            Unknown                21,000     Conductor      Overhead         Yes          7/7/17     14:31 Contact From Object                N.A.                          Vegetation            Electric Facility   Human Error PG&E contractor
182   PG&E      07/08/17    4:03   38.55354   -121.53680    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                               101584938            Unknown               0 – 750     Conductor      Overhead         Yes          7/8/17      4:03 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
183   PG&E      07/08/17   15:59   37.28217   -122.01887      Other      Urban       < 0.25 Acres       Fire Agency       Unknown                               100540958            Unknown               0 – 750     Conductor      Overhead         Yes          7/8/17     15:59 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
184   PG&E      07/08/17   18:16   35.46529   -120.67132    Vegetation   Urban        < 3 Meters        Fire Agency       Unknown                               103392970            Unknown               0 – 750     Conductor      Overhead         Yes          7/8/17     18:16 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
185   PG&E      07/08/17   18:49   40.29354   -122.40890    Vegetation   Rural       10 - 99 Acres      Fire Agency       TOM STROING, RED BLUFF                101526269            PACIFIC BELL           12,000     Conductor      Overhead         Yes          7/8/17     18:49 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
186   PG&E      07/09/17    7:07   36.50920   -121.44651    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                              103011964            Unknown                12,000     Conductor      Overhead         Yes          7/9/17      7:07 Equipment/ Facility Failure        Splice/Clamp/Connector        N.A.                  N.A.                 Unknown
187   PG&E      07/09/17   11:00   39.42015   -121.54390    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               100394209            PACIFIC BELL           12,000     Conductor      Overhead         Yes          7/9/17     11:00 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
188   PG&E      07/10/17   09:07   38.20742   -121.23350    Vegetation   Rural        < 3 Meters         Customer         N.A.                                  102083900            Unknown               0 – 750     Conductor      Overhead         Yes          7/10/17    09:07 Equipment/ Facility Failure        Splice/Clamp/Connector        N.A.                  N.A.                 Unknown
189   PG&E      07/10/17   12:32   40.26028   -123.82528    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                              103139646            Unknown                12,000     Conductor      Overhead         Yes          7/10/17    12:32 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
190   PG&E      07/10/17   16:39   36.96201   -120.85839    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       EFRAIN CHAVARRIA                      101203174            Unknown                12,000     Conductor      Overhead         Yes          7/10/17    16:39 Equipment/ Facility Failure        Conductor                     N.A.                  N.A.                 Unknown
191   PG&E      07/10/17   17:00   37.37677   -122.35967    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       David Hibdon 831-254-1763             100270370            Unknown                12,000     Conductor      Overhead         No                            Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
192   PG&E      07/11/17    8:11   38.13370   -121.10542    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               102072316            None                   21,000       Other        Overhead         Yes          7/11/17     8:11 Contact From Object                N.A.                          Animal                Electric Facility    Unknown
193   PG&E      07/11/17   11:53   38.03382   -121.32243    Vegetation   Urban       < 0.25 Acres       Utility: PG&E     N.A.                                  102118581            PACIFIC BELL          0 – 750     Conductor      Overhead         Yes          7/11/17    11:53 Wire-Wire Contact                  N.A.                          N.A.                  N.A.                 Unknown
194   PG&E      07/11/17   13:56   39.45061   -121.71535    Vegetation   Rural       < 0.25 Acres       Fire Agency       chip fowler                           100423597            Unknown               0 – 750     Conductor      Overhead         Yes          7/11/17    13:56 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
                                                                                                                          CAPT PHIL CRAMBLET 831-
195   PG&E      07/11/17 22:12     37.01217   -121.94972    Vegetation   Rural        < 3 Meters        Fire Agency       479-6842                              101676689            PACIFIC BELL           21,000     Conductor      Overhead         Yes          7/11/17    22:12 Contact From Object                N.A.                          Vegetation            Electric Facility    Unknown
196   PG&E      07/12/17 16:04     40.65308   -122.33429    Vegetation   Rural     .26 - 9.99 Acres      Unknown          N.A.                               Structure 000/001       Unknown                60,000     Conductor      Overhead         Yes          7/12/17    16:04 Contact From Object                N.A.                          Animal                Electric Facility    Unknown
197   PG&E      07/12/17 05:51     38.39320   -121.80440    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                               101584920            Unknown                12,000     Conductor      Overhead         Yes          7/12/17    05:51 Equipment/ Facility Failure        Conductor                     N.A.                  N.A.                 Unknown

198   PG&E      07/12/17 10:48     36.96254   -120.04632      Other      Urban      < 0.25 Acres        Fire Agency       Barbera Riley 661-5499 ext. 2        103222654             None                 0 – 750      Conductor      Overhead         Yes          7/12/17    10:48   Contact From   Object            N.A.                          Vehicle               Pole                Human Error Third-party caused
199   PG&E      07/12/17 15:09     37.14908   -122.00371    Vegetation   Rural       < 3 Meters         Fire Agency       Unknown                              103565794             Unknown               21,000      Conductor      Overhead         Yes          7/12/17    15:09   Contact From   Object            N.A.                          Vegetation            Electric Facility    Unknown
200   PG&E      07/12/17 20:21     40.08083   -123.83389    Vegetation   Rural      < 0.25 Acres        Fire Agency       Cal Fire                             103841917             Unknown               12,000      Conductor      Overhead         Yes          7/12/17    20:21   Contact From   Object            N.A.                          Vegetation            Electric Facility    Unknown
201   PG&E      07/13/17  5:13     38.12011   -122.18577    Vegetation   Rural      < 0.25 Acres         Unknown          N.A.                                Tower 025/173          Unknown              115,000      Conductor      Overhead         Yes          7/13/17     5:13   Contact From   Object            N.A.                          Other                 Electric Facility     Other     bird material
                                                                                                                          AXS-N/A FIRE NEAR POLE
                                                                                                                          PER FD. NO STDBY. WANT
                                                                                                                          CHECK OF POLE 530-458-
202   PG&E      07/13/17 07:43     39.40638   -122.12630    Vegetation   Rural       < 3 Meters         Fire Agency       0200                                  100406386            None                  0 – 750     Conductor      Overhead         Yes          7/13/17    07:43 Equipment/ Facility Failure        Splice/Clamp/Connector        N.A.                  N.A.                 Unknown
                                                                                                                          chis waters bat.chief 559-281-
203   PG&E      07/13/17   19:29   36.85038   -119.54996    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       4308                                  100728986            Unknown               0 – 750     Conductor      Overhead         No                              Contact From Object              N.A.                          Animal                Electric Facility    Unknown
204   PG&E      07/14/17   17:54   37.70950   -121.29210    Vegetation   Rural       < 0.25 Acres       Fire Agency       TRACY                                 102070196            Unknown                12,000     Conductor      Overhead         Yes          7/14/17    17:54   Equipment/ Facility Failure      Conductor                     N.A.                  N.A.                 Unknown
205   PG&E      07/15/17   14:34   39.62313   -121.53281    Vegetation   Rural       < 0.25 Acres       Fire Agency       russ fowler                           100404385            Unknown                12,000     Conductor      Overhead         Yes          7/15/17    14:34   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
206   PG&E      07/15/17   14:56   37.30740   -122.03550    Vegetation   Urban        < 3 Meters        Fire Agency       Unknown                               100538519            PACIFIC BELL          0 – 750     Conductor      Overhead         Yes          7/15/17    14:56   Contact From Object              N.A.                          Vegetation            Electric Facility    Unknown
207   PG&E      07/15/17   20:16   39.45902   -121.53134    Vegetation   Rural        < 3 Meters        Fire Agency       oroville station                      100429093            Unknown                12,000     Conductor      Overhead         Yes          7/15/17    20:16   Equipment/ Facility Failure      Other                         N.A.                  N.A.                 Unknown




       30 March 2018                                                                                                                                                                                                                                                                                                                                                                                                                 3
                                                                                                                      Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 5 of 11
                                                                                                                                                                                       Pacific Gas and Electric Company - Fire Incident Data Collection Plan
                                                                                                                                                                                                              Annual Report for 2017




        A          B         C        D           E              F        G               H                I                         J                            K                      L                M            N               O           P          Q           R                        S                              T                            U                     V           W                   X
1                 Fire Start                          Location                                                 Fire                                                                          Utility Facility                                              Outage                                                                       Field Observations
      Utility                                                                                                                                                                                                      Equipment                                                                                                                                                                                      Notes
                                                           Material at Land Use                       Suppressed              Suppressing                                             Other           Voltage                                  Was There                                                                  Equipment /Facility            Contact From           Facility    Contributing
      Name       Date      Time    Latitude   Longitude                                 Size                                                            Facility Identification                                  Involved With       Type                       Date     Time         Suspected Initiating Event                                                                                                (Optional):
                                                            Origin     at Origin                          by                    Agency                                              Companies         (Volts)                                  an Outage                                                                       Failure                      Object             Contacted      Factor
 2                                                                                                                                                                                                                  Ignition
208   PG&E      07/15/17   21:01   38.21284   -121.83399    Vegetation   Rural       10 - 99 Acres    Fire Agency     Unknown                                 101658237           Unknown              21,000      Conductor        Overhead      Yes          7/15/17    21:01   Equipment/ Facility Failure      Insulator                      N.A.                  N.A.                 Unknown
209   PG&E      07/16/17   10:39   40.34139   -123.87861    Vegetation   Rural        < 3 Meters      Fire Agency     707-726-1280                            100990019           Unknown              12,000      Conductor        Overhead      Yes          7/16/17    10:39   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
210   PG&E      07/16/17   11:59   36.66692   -121.75148    Vegetation   Rural       < 0.25 Acres     Fire Agency     Unknown                                 101761892           None                 21,000         Fuse          Overhead      Yes          7/16/17    11:59   Equipment/ Facility Failure      Fuse                           N.A.                  N.A.                 Unknown
211   PG&E      07/16/17   12:10   35.66129   -120.92200    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Unknown                                 101942626           Unknown              21,000      Conductor        Overhead      Yes          7/16/17    12:10   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.                  N.A.                 Unknown
212   PG&E      07/16/17   17:07   37.34415   -122.03630    Vegetation   Urban        < 3 Meters      Fire Agency     sunnyvale fire                          100532224           PACIFIC BELL        0 – 750     Transformer       Overhead      Yes          7/16/17    17:07   Equipment/ Facility Failure      Transformer                    N.A.                  N.A.                 Unknown
213   PG&E      07/17/17   07:39   40.16532   -122.22279    Vegetation   Urban       < 0.25 Acres     Fire Agency     Unknown                                 101543808           PACIFIC BELL         12,000      Conductor        Overhead      Yes          7/17/17    07:39   Equipment/ Facility Failure      Other                          N.A.                  N.A.                 Unknown
214   PG&E      07/17/17   10:00   35.95605   -120.85152    Vegetation   Rural       < 0.25 Acres      Unknown        N.A.                                    101765495           Unknown              12,000      Conductor        Overhead      Yes          7/17/17    10:00   Equipment/ Facility Failure      Pole                           N.A.                  N.A.                 Unknown
215   PG&E      07/17/17   18:58   38.88853   -121.98984    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Dunnigan Fire Dept                      101602915           PACIFIC BELL         12,000      Conductor        Overhead      Yes          7/17/17    18:58   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
216   PG&E      07/18/17   11:30   38.04843   -120.55653    Vegetation   Rural     .26 - 9.99 Acres    Unknown        N.A.                                 Structure 012/071      Unknown             115,000      Conductor        Overhead      Yes          7/18/17    11:30   Contact From Object              N.A.                           Animal                Electric Facility    Unknown
217   PG&E      07/18/17   21:40   38.00311   -122.20926    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Unknown                           Pole 000/002 to 000/003   Unknown              60,000      Conductor        Overhead      Yes          7/18/17    21:40   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.                  N.A.                 Unknown
218   PG&E      07/18/17   07:39   38.07038   -120.54518    Vegetation   Rural       < 0.25 Acres     Fire Agency     Unknown                                 101269434           Unknown             0 – 750        Other          Overhead      Yes          7/18/17    07:39   Other                            N.A.                           N.A.                  N.A.                 Unknown
219   PG&E      07/18/17   11:45   36.83081   -119.86228    Vegetation   Urban        < 3 Meters      Fire Agency     Unknown                                 100624764           PACIFIC BELL         21,000    Capacitor Bank     Overhead      Yes          7/18/17    11:45   Equipment/ Facility Failure      Capacitor Bank                 N.A.                  N.A.                 Unknown
220   PG&E      07/19/17    5:52   37.09047   -119.60469    Vegetation   Rural       < 0.25 Acres      Unknown        N.A.                                   Tower 003/001        Unknown             115,000      Conductor        Overhead      Yes          7/19/17     5:52   Contact From Object              N.A.                           Other                 Electric Facility    Unknown
221   PG&E      07/19/17   09:33   35.34462   -118.86086    Vegetation   Rural        < 3 Meters       Unknown        N.A.                                    100159158           Unknown              12,000    Capacitor Bank     Overhead      Yes          7/19/17    09:33   Equipment/ Facility Failure      Capacitor Bank                 N.A.                  N.A.                 Unknown

222   PG&E      07/19/17   17:19   39.41242   -123.81234    Vegetation   Rural       < 0.25 Acres     Fire Agency     DRUE RHOADS 707 964 5673                102201550           YES                   12,000     Conductor        Overhead      Yes          7/19/17    17:19   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
223   PG&E      07/20/17   20:57   37.73609   -122.49208     Building    Urban      Structure Only     Unknown        N.A.                                    101813719           Unknown              0 – 750     Conductor        Overhead      Yes          7/20/17    20:57   Wire-Wire Contact                N.A.                           N.A.                  N.A.                 Unknown
224   PG&E      07/20/17   01:46   36.52545   -119.68200    Vegetation   Rural        < 3 Meters      Fire Agency     Unknown                                 100830639           Unknown              0 – 750 Lightning Arrestor   Overhead      Yes          7/20/17    01:46   Equipment/ Facility Failure      Lightning Arrestor             N.A.                  N.A.                 Unknown
225   PG&E      07/20/17   04:27   38.06420   -120.87106    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     chris costales 209 754 2735             102142834           Unknown               12,000     Conductor        Overhead      Yes          7/20/17    04:27   Equipment/ Facility Failure      Conductor                      N.A.                  N.A.                 Unknown
                                                                                                                      PAUL LEE 805 903-3416 INC
226   PG&E      07/20/17   13:45   35.08036   -120.55383    Vegetation   Rural       10 - 99 Acres    Fire Agency     # 8291                                  101941116           Unknown               12,000     Conductor        Overhead      Yes          7/20/17    13:45   Equipment/ Facility Failure      Crossarm                       N.A.                  N.A.                 Unknown
227   PG&E      07/20/17   17:00   37.92651   -121.23203    Vegetation   Urban        < 3 Meters       Customer       N.A.                                    103384380           PACIFIC BELL          12,000   Capacitor Bank     Overhead      Yes          7/20/17    17:00   Equipment/ Facility Failure      Capacitor Bank                 N.A.                  N.A.                 Unknown
228   PG&E      07/21/17   13:27   38.26854   -120.93718    Vegetation   Rural     .26 - 9.99 Acres    Unknown        N.A.                                    101245524           Unknown               12,000     Conductor        Overhead      Yes          7/21/17    13:27   Contact From Object              N.A.                           Vehicle               Pole                Human Error Third-party caused
229   PG&E      07/21/17   20:26   41.06550   -121.39320    Vegetation   Rural       < 0.25 Acres      Customer       N.A.                                    101549629           Unknown               12,000     Conductor        Overhead      Yes          7/21/17    20:26   Equipment/ Facility Failure      Conductor                      N.A.                  N.A.                 Unknown
                                                                                                                      Josh , comander chief of forest
230   PG&E      07/22/17 12:25     40.87950   -123.76380    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     service.                                100980577           Unknown               12,000     Conductor        Overhead      Yes          7/22/17    12:25 Contact From Object                N.A.                           Vegetation            Electric Facility   Human Error Third-party caused
231   PG&E      07/22/17 14:38     37.29945   -122.16306    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Cal Fire                                100265488           Unknown               12,000     Conductor        Overhead      Yes          7/22/17    14:38 Contact From Object                N.A.                           Vegetation            Electric Facility    Unknown
                                                                                                                      BATTALION CHIEF CURT
232   PG&E      07/22/17 16:01     40.83143   -124.05389    Vegetation   Rural      < 0.25 Acres      Fire Agency     WATKINS, 707-825.2000                   100983827           PACIFIC BELL          12,000     Conductor        Overhead      Yes          7/22/17    16:01 Contact From Object                N.A.                           Vegetation            Electric Facility   Human Error Third-party caused
233   PG&E      07/23/17 09:22     40.64201   -122.23025    Vegetation   Rural      < 0.25 Acres      Fire Agency     CAPT?                                   101459708           FRONTIER COMM         12,000     Conductor        Overhead      Yes          7/23/17    09:22 Contact From Object                N.A.                           Animal                Electric Facility    Unknown

234   PG&E      07/23/17 16:32     36.24055   -119.81283    Vegetation   Rural       < 0.25 Acres     Fire Agency     Brandon Jones (559) 852-2884            100783832           Unknown               12,000     Conductor        Overhead      Yes          7/23/17    16:32 Equipment/ Facility Failure        Conductor                      N.A.                  N.A.                 Unknown
235   PG&E      07/23/17 18:25     39.67233   -123.53360    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Cal Fire                                103823226           Unknown               12,000     Conductor        Overhead      Yes          7/23/17    18:25 Contact From Object                N.A.                           Vegetation            Electric Facility    Unknown
                                                                                                                      Brandon Jones (559) 852-
236   PG&E      07/23/17   19:41   36.21714   -119.90973    Vegetation   Rural       < 0.25 Acres     Fire Agency     2884                                    103846605           Unknown               12,000     Conductor        Overhead      Yes          7/23/17    19:41   Contact From Object              N.A.                           Vehicle               Pole                Human Error Third-party caused
237   PG&E      07/24/17   14:01   37.26349   -122.33643    Vegetation   Rural       < 0.25 Acres     Fire Agency     mike klink 650-879-0121                 100322130           Unknown              0 – 750     Conductor        Overhead      Yes          7/24/17    14:01   Equipment/ Facility Failure      Conductor                      N.A.                  N.A.                 Unknown
238   PG&E      07/24/17   16:07   37.25369   -121.96760    Vegetation   Urban       < 0.25 Acres     Fire Agency     C1702050039                             103447162           Unknown              0 – 750     Conductor        Overhead      Yes          7/24/17    16:07   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
239   PG&E      07/24/17   19:31   38.35192   -120.71029    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Cal Fire                                101263632           Unknown               12,000     Conductor        Overhead      Yes          7/24/17    19:31   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
240   PG&E      07/24/17   21:45   35.60243   -120.92107    Vegetation   Rural       10 - 99 Acres    Fire Agency     Unknown                                 101860186           Unknown               12,000     Conductor        Overhead      Yes          7/24/17    21:45   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
241   PG&E      07/25/17   15:51   38.37795   -122.53878    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Unknown                                 102031447           Unknown               12,000     Conductor        Overhead      Yes          7/25/17    15:51   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
242   PG&E      07/25/17   19:12   39.59970   -121.44490    Vegetation   Rural       < 0.25 Acres     Fire Agency     Unknown                                 100403612           Unknown               12,000     Conductor        Overhead      Yes          7/25/17    19:12   Equipment/ Facility Failure      Conductor                      N.A.                  N.A.                 Unknown
                                                                                                                      FRESNO FIRE, BATALION 1,
243   PG&E      07/26/17 06:55     36.78124   -119.75525    Vegetation   Urban        < 3 Meters      Fire Agency     FULMER 559 993 2661                     100866522           PACIFIC BELL          12,000     Conductor        Overhead      Yes          7/26/17    06:55 Contact From Object                N.A.                           Vehicle               Pole                Human Error Third-party caused
244   PG&E      07/28/17 14:02     40.99973   -121.95793    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Unknown                                 101512624           Unknown               12,000     Conductor        Overhead      Yes          7/28/17    14:02 Equipment/ Facility Failure        Conductor                      N.A.                  N.A.                 Unknown
                                                                                                                      TOM MCEWEN 805-903-
245   PG&E      07/28/17   16:57   35.47270   -120.99080    Vegetation   Rural       10 - 99 Acres    Fire Agency     3409                                    101933868           Unknown               12,000     Conductor        Overhead      Yes          7/28/17    16:57   Equipment/ Facility Failure      Conductor                      N.A.                  N.A.                 Unknown
246   PG&E      07/28/17   19:20   35.72756   -120.99030    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     San Luis Obispo CDF                     101945496           None                  21,000     Conductor        Overhead      Yes          7/28/17    19:20   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
247   PG&E      07/29/17   13:18   39.46313   -121.45951    Vegetation   Rural       < 0.25 Acres     Fire Agency     russ fowler 530 521 8056                103846763           Unknown               12,000     Conductor        Overhead      Yes          7/29/17    13:18   Contact From Object              N.A.                           Vehicle               Pole                Human Error Third-party caused
248   PG&E      07/29/17   13:28   35.45229   -120.38344    Vegetation   Rural       < 0.25 Acres     Fire Agency     Unknown                                 101889516           Unknown              0 – 750     Conductor        Overhead      Yes          7/29/17    13:28   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.                  N.A.                 Unknown
249   PG&E      07/29/17   14:52   37.05999   -122.00113    Vegetation   Urban       < 0.25 Acres     Fire Agency     Scotts Valley Fire Dept.                101679068           PACIFIC BELL          21,000     Conductor        Overhead      Yes          7/29/17    14:52   Equipment/ Facility Failure      Conductor                      N.A.                  N.A.                 Unknown
250   PG&E      07/29/17   17:56   37.02507   -121.53583    Vegetation   Rural        < 3 Meters      Fire Agency     GEORGE MARSHALL                         100610842           Unknown               21,000     Conductor        Overhead      Yes          7/29/17    17:56   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.                  N.A.                 Unknown
251   PG&E      07/29/17   18:08   37.94875   -121.34571    Vegetation   Rural       < 0.25 Acres     Fire Agency     911                                     102126507           Unknown               12,000     Conductor        Overhead      Yes          7/29/17    18:08   Contact From Object              N.A.                           Vehicle               Pole                Human Error Third-party caused
252   PG&E      07/29/17   20:45   35.45171   -120.61711    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Unknown                                 101941008           Unknown              0 – 750     Conductor        Overhead      Yes          7/29/17    20:45   Contact From Object              N.A.                           Balloons              Electric Facility   Human Error Third-party caused
253   PG&E      07/30/17   09:46   38.91318   -122.61788    Vegetation   Rural       < 0.25 Acres     Fire Agency     mike wink                               102151066           None                 0 – 750     Conductor        Overhead      Yes          7/30/17    09:46   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
254   PG&E      07/31/17   12:58   37.09707   -122.27965    Vegetation   Rural       < 0.25 Acres      Customer       N.A.                                    101679025           Unknown              0 – 750     Conductor        Overhead      No                              Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.                  N.A.                 Unknown
255   PG&E      07/31/17   14:10   35.97865   -120.11100    Vegetation   Rural       < 0.25 Acres      Customer       N.A.                                    100695130           Unknown               21,000     Conductor        Overhead      Yes          7/31/17    14:10   Contact From Object              N.A.                           Animal                Electric Facility    Unknown
256   PG&E      07/31/17   14:41   38.79675   -121.13288    Vegetation   Rural       < 0.25 Acres     Fire Agency     Cal Fire                                103782414           Unknown               12,000     Conductor        Overhead      Yes          7/31/17    14:41   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
257   PG&E      08/01/17   12:23   36.04123   -119.50529    Vegetation   Rural       < 0.25 Acres      Unknown        N.A.                                    100661556           Unknown              0 – 750       Other          Overhead      Yes          8/1/17     12:23   Equipment/ Facility Failure      Pole                           N.A.                  N.A.                 Unknown
258   PG&E      08/02/17    9:42   39.22744   -123.10811    Vegetation   Rural       < 0.25 Acres     Fire Agency     Cal Fire                                 Pole 5/0           None                  60,000     Conductor        Overhead      Yes          8/2/17      9:42   Contact From Object              N.A.                           Animal                Electric Facility    Unknown
259   PG&E      08/02/17    5:54   40.79856   -123.39614    Vegetation   Rural       10 - 99 Acres    Fire Agency     Cal Fire                                100974913           Unknown               12,000     Conductor        Overhead      Yes          8/2/17      5:54   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
260   PG&E      08/02/17    8:58   37.56179   -121.94860    Vegetation   Rural       < 0.25 Acres     Fire Agency     FREMONT FIRE DEPT. 911                  100940374           PACIFIC BELL          12,000       Other          Overhead      Yes          8/2/17      8:58   Equipment/ Facility Failure      Insulator                      N.A.                  N.A.                 Unknown
                                                                                                                      TONY RAINIERI 408-378-
261   PG&E      08/02/17   17:04   37.31632   -122.07225    Vegetation   Urban       < 0.25 Acres     Fire Agency     4010                                    100534186           Unknown               12,000     Conductor        Overhead      No                            Equipment/ Facility Failure        Conductor                      N.A.                  N.A.                 Unknown
262   PG&E      08/02/17   18:16   37.39296   -120.62127    Vegetation   Urban        < 3 Meters      Fire Agency     2099663621                              101190510           PACIFIC BELL          12,000    Transformer       Overhead      Yes          8/2/17     18:16 Equipment/ Facility Failure        Transformer                    N.A.                  N.A.                 Unknown
263   PG&E      08/03/17   10:53   39.07320   -121.08679    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     Cal Fire                                100072742           PACIFIC BELL          12,000     Conductor        Overhead      Yes          8/3/17     10:53 Contact From Object                N.A.                           Vehicle               Pole                Human Error Third-party caused
264   PG&E      08/03/17   11:16   38.11924   -122.50154    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     SSR172150008                            102227219           Unknown               12,000     Conductor        Overhead      Yes          8/3/17     11:16 Contact From Object                N.A.                           Vehicle               Pole                Human Error Third-party caused
                                                                                                                      ART PAQUETTE 530-633-
265   PG&E      08/03/17 22:44     39.07110   -121.48700    Vegetation   Rural     .26 - 9.99 Acres   Fire Agency     0861                                    101335644           PACIFIC BELL          12,000     Unknown          Overhead      No                              Unknown                          N.A.                           N.A.                  N.A.                 Unknown
                                                                                                                      D. Franks 530-622-3858,
266   PG&E      08/04/17   09:54   38.60394   -121.05918    Vegetation   Rural        < 3 Meters      Fire Agency     Incident #022602                        101411052           PACIFIC BELL          21,000   Capacitor Bank     Overhead      Yes          8/4/17     09:54   Equipment/ Facility Failure      Capacitor Bank                 N.A.                  N.A.                 Unknown
267   PG&E      08/04/17   18:14   35.61928   -120.65890    Vegetation   Rural       < 0.25 Acres     Fire Agency     Unknown                                 101912293           PACIFIC BELL          12,000       Fuse           Overhead      Yes          8/4/17     18:14   Equipment/ Facility Failure      Fuse                           N.A.                  N.A.                 Unknown
268   PG&E      08/05/17   08:33   38.45835   -120.86954    Vegetation   Rural       < 0.25 Acres     Fire Agency     JEFF MICHEL- 530 409 2223               101236223           Unknown              0 – 750     Conductor        Overhead      Yes          8/5/17     08:33   Equipment/ Facility Failure      Splice/Clamp/Connector         N.A.                  N.A.                 Unknown
269   PG&E      08/05/17   18:08   39.09683   -123.21466    Vegetation   Rural       < 0.25 Acres     Fire Agency     Cal Fire                                102196629           Unknown               12,000     Conductor        Overhead      Yes          8/5/17     18:08   Contact From Object              N.A.                           Vegetation            Electric Facility    Unknown
270   PG&E      08/05/17   18:09   36.96750   -120.08993    Vegetation   Urban     .26 - 9.99 Acres   Fire Agency                              911            101136476           Unknown               12,000     Conductor        Overhead      Yes          8/5/17     18:09   Contact From Object              N.A.                           Animal                Electric Facility    Unknown
271   PG&E      08/05/17   19:21   36.76912   -119.61010    Vegetation   Rural       < 0.25 Acres     Fire Agency     Unknown                                 100725102           Unknown               12,000       Other          Overhead      Yes          8/5/17     19:21   Equipment/ Facility Failure      Recloser                       N.A.                  N.A.                 Unknown
272   PG&E      08/06/17   11:38   36.58574   -121.71213    Vegetation   Rural       < 0.25 Acres     Fire Agency     Unknown                                 101747125           Unknown               12,000     Conductor        Overhead      Yes          8/6/17     11:38   Contact From Object              N.A.                           Vehicle               Pole                Human Error Third-party caused
273   PG&E      08/06/17   18:21   40.60120   -122.23460    Vegetation   Rural        < 3 Meters      Fire Agency     17CASH4007992                           101470083           Unknown               12,000       Other          Overhead      Yes          8/6/17     18:21   Contact From Object              N.A.                           Other                 Electric Facility    Weather    lightning strike




       30 March 2018                                                                                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                        Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 6 of 11
                                                                                                                                                                                      Pacific Gas and Electric Company - Fire Incident Data Collection Plan
                                                                                                                                                                                                             Annual Report for 2017




        A          B         C        D           E              F        G                H                 I                       J                           K                     L                M            N                O            P          Q          R                        S                                  T                            U                  V           W                      X
1                 Fire Start                          Location                                                   Fire                                                                      Utility Facility                                                Outage                                                                          Field Observations
      Utility                                                                                                                                                                                                    Equipment                                                                                                                                                                                           Notes
                                                           Material at Land Use                        Suppressed              Suppressing                                           Other          Voltage                                    Was There                                                                   Equipment /Facility           Contact From           Facility    Contributing
      Name       Date      Time    Latitude   Longitude                                  Size                                                          Facility Identification                                 Involved With        Type                       Date     Time         Suspected Initiating Event                                                                                                    (Optional):
                                                            Origin     at Origin                           by                    Agency                                            Companies        (Volts)                                    an Outage                                                                        Failure                     Object             Contacted      Factor
 2                                                                                                                                                                                                                Ignition
274   PG&E      08/08/17 13:46     38.43664   -122.72596    Vegetation   Urban       < 0.25 Acres      Fire Agency      Unknown                           Tower 005/090          None           115,000          Conductor         Overhead       Yes         8/8/17     13:46   Contact From Object                  N.A.                           Other              Electric Facility   Human Error
275   PG&E      08/08/17  0:36     35.42687   -119.05719    Vegetation   Urban       < 0.25 Acres        Unknown        N.A.                               100167715             PACIFIC BELL    12,000           Unknown         Subsurface      Yes         8/8/17      0:36   Equipment/ Facility Failure          Other                          N.A.               N.A.                 Unknown
276   PG&E      08/08/17  4:10     38.49485   -122.66849    Vegetation   Rural        < 3 Meters       Fire Agency                              911        102025742             PACIFIC BELL    12,000         Transformer        Overhead       Yes         8/8/17      4:10   Equipment/ Facility Failure          Transformer                    N.A.               N.A.                 Unknown
277   PG&E      08/08/17 11:27     37.04448   -121.63431    Vegetation   Urban        < 3 Meters       Utility: PG&E    N.A.                               100613200             VERIZON CALIFO 21,000         Capacitor Bank      Overhead       Yes         8/8/17     11:27   Equipment/ Facility Failure          Capacitor Bank                 N.A.               N.A.                 Unknown

278   PG&E      08/08/17   20:35   37.26367   -119.71027    Vegetation   Rural        < 0.25 Acres     Fire Agency      TROY CHEEK1-209-966-3621            103793352            Unknown             0 – 750     Conductor        Overhead        Yes         8/8/17     20:35   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
279   PG&E      08/09/17   11:29   38.65323   -120.62732    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      Unknown                             101402496            PACIFIC BELL         21,000     Conductor        Overhead        Yes         8/9/17     11:29   Contact From Object                  N.A.                           Vehicle            Pole                Human Error    Third-party caused
280   PG&E      08/11/17   07:55   38.26485   -120.97476    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      Cal Fire                            101253880            None                 12,000     Conductor        Overhead        Yes         8/11/17    07:55   Contact From Object                  N.A.                           Animal             Electric Facility    Unknown
281   PG&E      08/12/17   09:08   34.66890   -120.02860    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             103391912            Unknown              12,000     Conductor        Overhead        Yes         8/12/17    09:08   Vandalism/Theft                      N.A.                           N.A.               N.A.                Human Error    wire cut
282   PG&E      08/13/17   13:11   38.50939   -122.77004    Vegetation   Urban         < 3 Meters      Fire Agency      Unknown                             101961046            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/13/17    13:11   Contact From Object                  N.A.                           Vehicle            Pole                Human Error    Third-party caused
283   PG&E      08/14/17    6:14   40.11642   -123.80645    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      Cal Fire                            100986364            Unknown              12,000     Conductor        Overhead        Yes         8/14/17     6:14   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
284   PG&E      08/14/17   23:52   37.12721   -122.16895    Vegetation   Rural        < 0.25 Acres     Fire Agency      Cal Fire                           Pole 015/127          None                 60,000     Conductor        Overhead        Yes         8/14/17    23:52   Equipment/ Facility Failure          Other                          N.A.               N.A.                 Unknown
285   PG&E      08/14/17   07:56   39.17938   -120.97608    Vegetation   Rural         < 3 Meters      Fire Agency      Unknown                             100083743            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/14/17    07:56   Contact From Object                  N.A.                           Vehicle            Pole                Human Error    Third-party caused
286   PG&E      08/15/17   19:28   39.50371   -121.27826    Vegetation   Rural         < 3 Meters       Unknown         N.A.                                100396172            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/15/17    19:28   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
287   PG&E      08/16/17   20:24   35.78134   -119.91533    Vegetation   Rural        < 0.25 Acres      Unknown         N.A.                              Span 0/6 to 0/7        None                 70,000     Conductor        Overhead        Yes         8/16/17    20:24   Equipment/ Facility Failure          Conductor                      N.A.               N.A.                 Unknown
288   PG&E      08/17/17    2:33   39.19342   -121.42271    Vegetation   Rural        < 0.25 Acres     Fire Agency                               911        101304315            Unknown              12,000     Conductor        Overhead        Yes         8/17/17     2:33   Vandalism/Theft                      N.A.                           N.A.               N.A.                Human Error    pole cut down
                                                                                                                        PHIL MICHAEL 265-2894
289   PG&E      08/17/17   15:15   39.37033   -121.04842    Vegetation   Rural        < 0.25 Acres     Fire Agency      INCIENT # CA NEV 21642              100083029            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/17/17    15:15   Contact From Object                  N.A.                           Animal             Electric Facility    Unknown
290   PG&E      08/18/17   17:09   37.09214   -121.66909    Vegetation   Rural         < 3 Meters      Fire Agency      Unknown                             100608897            VERIZON CALIFO       21,000     Conductor        Overhead        Yes         8/18/17    17:09   Other                                N.A.                           N.A.               N.A.                Human Error    CIP contractor
291   PG&E      08/19/17   11:31   37.68910   -121.25060    Vegetation   Rural        < 0.25 Acres      Unknown         N.A.                                102053834            Unknown              17,000     Conductor        Overhead        Yes         8/19/17    11:31   Equipment/ Facility Failure          Conductor                      N.A.               N.A.                 Unknown
292   PG&E      08/19/17   21:16   40.57523   -122.29847    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             101464623            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/19/17    21:16   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
293   PG&E      08/20/17   11:38   39.27636   -122.14067    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             101634861            Unknown              12,000     Conductor        Overhead        Yes         8/20/17    11:38   Equipment/ Facility Failure          Other                          N.A.               N.A.                 Unknown
294   PG&E      08/21/17   15:07   38.60798   -122.35312    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      Aaron Latta 707 339 2918            102254922            PACIFIC BELL        0 – 750     Conductor        Overhead        Yes         8/21/17    15:07   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
295   PG&E      08/21/17   19:31   39.72577   -121.82052    Vegetation   Urban        < 0.25 Acres     Fire Agency      Unknown                             100341323            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/21/17    19:31   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
296   PG&E      08/22/17   14:17   38.49020   -122.89178    Vegetation   Rural         < 3 Meters      Fire Agency      Unknown                             102001687            Unknown             0 – 750     Conductor        Overhead        Yes         8/22/17    14:17   Equipment/ Facility Failure          Conductor                      N.A.               N.A.                 Unknown
297   PG&E      08/24/17    6:32   36.59050   -119.59286    Vegetation   Rural         < 3 Meters      Fire Agency      ca fku 012333                       100897456            Unknown              12,000     Conductor        Overhead        Yes         8/24/17     6:32   Equipment/ Facility Failure          Conductor                      N.A.               N.A.                 Unknown
298   PG&E      08/25/17    9:47   39.02509   -121.57752    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             101314075            Unknown              21,000     Conductor        Overhead        Yes         8/25/17     9:47   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
299   PG&E      08/26/17    7:10   38.82516   -121.39528    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             100101888            Unknown             0 – 750     Conductor        Overhead        Yes         8/26/17     7:10   Contact From Object                  N.A.                           Balloons           Electric Facility   Human Error    Third-party caused
300   PG&E      08/26/17   20:39   38.47073   -122.64717    Vegetation   Urban         < 3 Meters      Fire Agency      Santa Rosa Fire Dept                101966474            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/26/17    20:39   Equipment/ Facility Failure          Conductor                      N.A.               N.A.                 Unknown
301   PG&E      08/26/17   20:53   38.70657   -121.01929    Vegetation   Rural        < 0.25 Acres      Customer        N.A.                                101382231            Unknown             0 – 750     Conductor        Overhead        Yes         8/26/17    20:53   Equipment/ Facility Failure          Other                          N.A.               N.A.                 Unknown
302   PG&E      08/27/17   18:11   37.99158   -121.34788    Vegetation   Urban      .26 - 9.99 Acres   Fire Agency      Unknown                             103193823            Unknown              21,000     Conductor        Overhead        Yes         8/27/17    18:11   Equipment/ Facility Failure          Splice/Clamp/Connector         N.A.               N.A.                 Unknown
303   PG&E      08/27/17   20:04   38.91654   -121.15100    Vegetation   Rural        < 0.25 Acres     Fire Agency      530-477-0641 x7, log 22629          100077184            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/27/17    20:04   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
304   PG&E      08/27/17   22:16   37.35848   -120.85030    Vegetation   Rural        < 0.25 Acres     Fire Agency      CHRIS ALLEN 209-634-7086            103346364            Unknown              12,000     Conductor        Overhead        Yes         8/27/17    22:16   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
305   PG&E      08/28/17    6:32   35.42183   -119.03040    Vegetation   Urban        < 0.25 Acres     Fire Agency      BCFD/KCFD 661-324-6551              103139674            Unknown             0 – 750     Conductor        Overhead        Yes         8/28/17     6:32   Equipment/ Facility Failure          Other                          N.A.               N.A.                 Unknown
306   PG&E      08/28/17    8:36   35.72450   -119.53414    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      Unknown                             100171751            Unknown              12,000     Conductor        Overhead        Yes         8/28/17     8:36   Contact From Object                  N.A.                           Animal             Electric Facility    Unknown
307   PG&E      08/28/17    9:14   38.74430   -122.64906    Vegetation   Rural        < 0.25 Acres      Customer        N.A.                                103781085            Unknown             0 – 750     Conductor        Overhead        Yes         8/28/17     9:14   Equipment/ Facility Failure          Splice/Clamp/Connector         N.A.               N.A.                 Unknown
308   PG&E      08/28/17   10:07   39.04720   -120.78589    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      FORESTHILL                          100019525            Unknown              12,000     Conductor        Overhead        Yes         8/28/17    10:07   Contact From Object                  N.A.                           Vegetation         Electric Facility   Human Error    Third-party caused
309   PG&E      08/28/17   13:55   37.68570   -120.80670    Vegetation   Rural        < 0.25 Acres      Customer        N.A.                                102327313            None                0 – 750     Conductor        Overhead        Yes         8/28/17    13:55   Equipment/ Facility Failure          Splice/Clamp/Connector         N.A.               N.A.                 Unknown
310   PG&E      08/28/17   14:06   38.63402   -122.41945    Vegetation   Rural        < 0.25 Acres     Fire Agency      Cal Fire                            102253236            Unknown              21,000     Conductor        Overhead        Yes         8/28/17    14:06   Equipment/ Facility Failure          Other                          N.A.               N.A.                 Unknown
311   PG&E      08/28/17   14:23   38.50540   -120.75916    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      Cal Fire                            101260228            PACIFIC BELL         12,000        Fuse          Overhead        Yes         8/28/17    14:23   Equipment/ Facility Failure          Fuse                           N.A.               N.A.                 Unknown
312   PG&E      08/28/17   14:59   40.28528   -123.87278    Vegetation   Rural         < 3 Meters      Fire Agency      Cal Fire                            100990599            Unknown              12,000     Conductor        Overhead        Yes         8/28/17    14:59   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
313   PG&E      08/28/17   23:56   40.11971   -123.64400    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      Cal Fire                            103844288            Unknown              12,000     Conductor        Overhead        Yes         8/28/17    23:56   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
314   PG&E      08/29/17    6:08   38.23650   -122.46080    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             101998998            Unknown              12,000     Conductor        Overhead        Yes         8/29/17     6:08   Contact From Object                  N.A.                           Vehicle            Pole                Human Error    Third-party caused
315   PG&E      08/29/17   10:27   38.36871   -122.00121    Vegetation   Urban         < 3 Meters      Fire Agency      Unknown                             101661402            PACIFIC BELL         12,000 Lightning Arrestor   Overhead        Yes         8/29/17    10:27   Contact From Object                  N.A.                           Animal             Electric Facility    Unknown
316   PG&E      08/29/17   10:40   38.20657   -121.15763    Vegetation   Rural        < 0.25 Acres      Unknown         N.A.                                102082031            Unknown              12,000     Conductor        Overhead        Yes         8/29/17    10:40   Equipment/ Facility Failure          Splice/Clamp/Connector         N.A.               N.A.                 Unknown
317   PG&E      08/29/17   12:49   37.45070   -119.64538    Vegetation   Rural        > 5000 Acres     Fire Agency      USFS                                101017368            Unknown              12,000     Conductor        Overhead        Yes         8/29/17    12:49   Contact From Object                  N.A.                           Vegetation         Electric Facility   Human Error    PG&E contractor
318   PG&E      08/29/17   15:54   38.30196   -122.54314    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency                               911        102026119            PACIFIC BELL         12,000        Fuse          Overhead        Yes         8/29/17    15:54   Contact From Object                  N.A.                           Animal             Electric Facility    Unknown

319   PG&E      08/30/17   16:17   35.35283   -119.05377    Vegetation   Urban        < 0.25 Acres     Fire Agency      BCFD/KCFD      661-324-6551         100145928            Unknown             0 – 750     Conductor        Overhead        Yes         8/30/17    16:17   Equipment/ Facility Failure          Other                          N.A.               N.A.                 Unknown
320   PG&E      08/30/17   18:21   40.62430   -122.30386    Vegetation   Rural        < 0.25 Acres     Fire Agency      CASHU008896                         103151338            YES                  12,000     Conductor        Overhead        Yes         8/30/17    18:21   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
321   PG&E      08/30/17   22:37   38.99933   -120.98871    Vegetation   Rural         < 3 Meters      Fire Agency      Andy 530-889-0111                   100026238            PACIFIC BELL         12,000     Conductor        Overhead        Yes         8/30/17    22:37   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
322   PG&E      08/30/17   22:39   38.16621   -121.93815    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      suisun                              103850994            Unknown              12,000     Conductor        Overhead        Yes         8/30/17    22:39   Equipment/ Facility Failure          Pole                           N.A.               N.A.                 Unknown
323   PG&E      08/31/17    6:42   35.61599   -120.85770    Vegetation   Rural        < 0.25 Acres     Fire Agency      Derrick                             101860075            Unknown              21,000     Conductor        Overhead        Yes         8/31/17     6:42   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
324   PG&E      08/31/17   11:33   37.13786   -121.99658    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             100519201            Unknown              21,000     Conductor        Overhead        Yes         8/31/17    11:33   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
325   PG&E      08/31/17   11:51   38.39169   -122.31951    Vegetation   Rural         < 3 Meters      Fire Agency      Cal Fire                            102291943            PACIFIC BELL         21,000     Conductor        Overhead        Yes         8/31/17    11:51   Contact From Object                  N.A.                           Vehicle            Pole                Human Error Third-party caused
326   PG&E      08/31/17   21:07   41.06048   -124.10377    Vegetation   Rural        < 0.25 Acres     Fire Agency      Cal Fire                            100977438            Unknown              12,000     Conductor        Overhead        Yes         8/31/17    21:07   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
327   PG&E      08/31/17   22:50   36.81501   -119.77632    Vegetation   Urban         < 3 Meters       Customer        N.A.                                100851402            PACIFIC BELL        0 – 750     Conductor        Overhead        Yes         8/31/17    22:50   Equipment/ Facility Failure          Conductor                      N.A.               N.A.                 Unknown
328   PG&E      09/01/17    6:09   36.19489   -120.70786    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             101705717            Unknown              12,000       Fuse           Overhead        Yes         9/1/17      6:09   Equipment/ Facility Failure          Fuse                           N.A.               N.A.                 Unknown
329   PG&E      09/01/17    8:00   37.37567   -119.88862    Vegetation   Rural        < 0.25 Acres      Customer        N.A.                                101067028            Unknown             0 – 750     Conductor        Overhead        Yes         9/1/17      8:00   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
                                                                                                                        DISPATCH FIRE 707-725-
330   PG&E      09/01/17   12:07   40.59381   -124.13596    Vegetation   Rural         < 3 Meters      Fire Agency      7550                                100993250            PACIFIC BELL         12,000 Lightning Arrestor   Overhead        No                           Equipment/ Facility Failure            Lightning Arrestor             N.A.               N.A.                 Unknown
331   PG&E      09/01/17   12:52   37.16670   -121.70690    Vegetation   Rural         < 3 Meters      Fire Agency      Unknown                             100601982            VERIZON CALIFO       21,000     Conductor        Overhead        Yes         9/1/17     12:52 Equipment/ Facility Failure            Crossarm                       N.A.               N.A.                 Unknown
332   PG&E      09/01/17   12:59   38.45270   -122.78450    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             102015626            PACIFIC BELL         12,000        Fuse          Overhead        Yes         9/1/17     12:59 Contact From Object                    N.A.                           Vehicle            Pole                Human Error Third-party caused
333   PG&E      09/01/17   17:48   36.65180   -121.72490    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      MCFD                                103155761            Unknown              12,000     Conductor        Overhead        Yes         9/1/17     17:48 Contact From Object                    N.A.                           Vehicle            Pole                Human Error Third-party caused
                                                                                                                        BOB NORRBOM 707 996
334   PG&E      09/01/17   18:42   38.29390   -122.50390      Other      Rural        < 0.25 Acres     Fire Agency      2102                                101982894            PACIFIC BELL         12,000       Fuse           Overhead        Yes         9/1/17     18:42   Equipment/ Facility Failure          Fuse                           N.A.               N.A.                 Unknown
335   PG&E      09/02/17   12:01   37.66445   -121.92227    Vegetation   Rural         < 3 Meters       Customer        N.A.                                100956020            PACIFIC BELL         21,000     Conductor        Overhead        Yes         9/2/17     12:01   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
336   PG&E      09/02/17   16:18   37.26897   -121.80564    Vegetation   Urban         < 3 Meters      Fire Agency      Unknown                             100584311            PACIFIC BELL        0 – 750     Conductor        Overhead        Yes         9/2/17     16:18   Equipment/ Facility Failure          Conductor                      N.A.               N.A.                 Unknown
337   PG&E      09/02/17   18:00   37.93380   -122.40690    Vegetation   Rural        < 0.25 Acres     Fire Agency      Unknown                             102347407            PACIFIC BELL         12,000     Conductor        Overhead        Yes         9/2/17     18:00   Contact From Object                  N.A.                           Vehicle            Pole                Human Error Third-party caused
338   PG&E      09/03/17    7:12   37.37432   -122.21838    Vegetation   Rural        < 0.25 Acres     Fire Agency      Local                               100270106            Unknown              12,000     Conductor        Overhead        Yes         9/3/17      7:12   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
339   PG&E      09/03/17   12:52   37.21616   -119.48067    Vegetation   Rural     1000 - 4999 Acres   Fire Agency      Cal Fire                            103345573            Unknown             0 – 750     Conductor        Overhead        Yes         9/3/17     12:52   Contact From Object                  N.A.                           Vegetation         Electric Facility    Unknown
340   PG&E      09/03/17   17:52   37.49559   -119.83667    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      209-966-3621                        101086621            Unknown              21,000    Transformer       Overhead        Yes         9/3/17     17:52   Contact From Object                  N.A.                           Other              Electric Facility    Weather    lightning strike
                                                                                                                        CHRIS CHRISTOPHERSON
341   PG&E      09/03/17 22:57     36.09533   -120.51699    Vegetation   Rural      100 - 299 Acres    Fire Agency      559-281-4320                        100739435            PACIFIC BELL         12,000     Conductor        Overhead        Yes         9/3/17     22:57 Contact Between Third Party Facility   N.A.                           N.A.               N.A.                 Weather
342   PG&E      09/04/17  0:57     36.80240   -119.82540    Vegetation   Urban        < 0.25 Acres     Fire Agency      Unknown                             100856132            PACIFIC BELL        0 – 750     Conductor        Overhead        Yes         9/4/17      0:57 Contact From Object                    N.A.                           Vegetation         Electric Facility    Unknown
343   PG&E      09/04/17  3:29     39.83171   -121.84441    Vegetation   Rural      .26 - 9.99 Acres   Fire Agency      Cal Fire                            102300100            PACIFIC BELL         12,000     Conductor        Overhead        No                           Equipment/ Facility Failure            Conductor                      N.A.               N.A.                 Unknown
344   PG&E      09/04/17  6:43     37.45463   -121.93311      Other      Rural       Structure Only     Customer        N.A.                                100557780            PACIFIC BELL         21,000     Conductor        Overhead        Yes      09/04/17       6:43 Equipment/ Facility Failure            Conductor                      N.A.               N.A.                 Unknown




       30 March 2018                                                                                                                                                                                                                                                                                                                                                                                                             5
                                                                                                                          Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 7 of 11
                                                                                                                                                                                              Pacific Gas and Electric Company - Fire Incident Data Collection Plan
                                                                                                                                                                                                                     Annual Report for 2017




        A          B         C        D           E              F        G               H                   I                          J                               K                     L                M            N              O             P         Q            R                        S                            T                           U                     V           W                        X
1                 Fire Start                          Location                                                    Fire                                                                             Utility Facility                                              Outage                                                                     Field Observations
      Utility                                                                                                                                                                                                            Equipment                                                                                                                                                                                        Notes
                                                           Material at Land Use                         Suppressed                Suppressing                                                Other          Voltage                                  Was There                                                                Equipment /Facility            Contact From           Facility    Contributing
      Name       Date      Time    Latitude   Longitude                                 Size                                                                   Facility Identification                                 Involved With       Type                        Date     Time         Suspected Initiating Event                                                                                                 (Optional):
                                                            Origin     at Origin                            by                      Agency                                                 Companies        (Volts)                                  an Outage                                                                     Failure                      Object             Contacted      Factor
 2                                                                                                                                                                                                                        Ignition
345   PG&E      09/05/17    1:24   39.43168   -121.55285    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                                   100420238            PACIFIC BELL         12,000     Conductor      Overhead         Yes          9/5/17      1:24   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
346   PG&E      09/05/17    6:58   39.67273   -123.51279    Vegetation   Rural       < 0.25 Acres         Customer        N.A.                                      102194697            VERIZON CALIFO       12,000     Conductor      Overhead         Yes          9/5/17      6:58   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
347   PG&E      09/05/17    7:20   39.71095   -121.79724    Vegetation   Rural        < 3 Meters        Fire Agency       (530) 538-6841                            100355255            Unknown              12,000     Conductor      Overhead         Yes          9/5/17      7:20   Wire-Wire Contact                N.A.                        N.A.                  N.A.                 Unknown
348   PG&E      09/05/17   13:51   38.18972   -121.31746    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                                   103218208            Unknown              12,000     Conductor      Overhead         Yes          9/5/17     13:51   Contact From Object              N.A.                        Vehicle               Pole                Human Error    Third-party caused
349   PG&E      09/05/17   17:51   38.34067   -122.25777    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                                   102284869            PACIFIC BELL         12,000     Conductor      Overhead         Yes          9/5/17     17:51   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
350   PG&E      09/06/17   19:26   40.83920   -122.36350    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                                   103643183            Unknown              12,000     Conductor      Overhead         Yes          9/6/17     19:26   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
351   PG&E      09/06/17   20:08   37.29255   -122.29403    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                                  100256917            Unknown              12,000     Conductor      Overhead         Yes          9/6/17     20:08   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
352   PG&E      09/08/17    4:47   38.74778   -120.85905    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                                  101391575            PACIFIC BELL         12,000     Conductor      Overhead         Yes          9/8/17      4:47   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
353   PG&E      09/08/17   17:21   38.60388   -120.92748    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                                  101379094            PACIFIC BELL         21,000     Conductor      Overhead         Yes          9/8/17     17:21   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
354   PG&E      09/08/17   21:14   37.96038   -120.37636    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       John Lite 209-984-5623                    101042521            Unknown              17,000     Conductor      Overhead         Yes          9/8/17     21:14   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
355   PG&E      09/09/17   18:36   36.66181   -121.54766    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                                   101769870            Unknown              12,000     Conductor      Overhead         Yes          9/9/17     18:36   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
356   PG&E      09/10/17    1:22   39.25988   -121.49023    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       TYLER LOPEZ                               101289867            None                 12,000     Conductor      Overhead         Yes          9/10/17     1:22   Contact From Object              N.A.                        Animal                Electric Facility    Unknown
357   PG&E      09/10/17   16:30   37.30393   -120.52747    Vegetation   Rural       10 - 99 Acres      Fire Agency       Merced County FD                          101161316            PACIFIC BELL        0 – 750     Conductor      Overhead         Yes          9/10/17    16:30   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
358   PG&E      09/11/17    7:18   37.00083   -121.66674    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                                   100621936            VERIZON CALIFO      0 – 750     Conductor      Overhead         No                              Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
359   PG&E      09/11/17    8:50   36.95146   -121.84204    Vegetation   Rural        < 3 Meters      Self Extinguished   N.A.                                      101790954            PACIFIC BELL         21,000        Fuse        Overhead         Yes          9/11/17     8:50   Contact From Object              N.A.                        Other                 Electric Facility    Weather       lightning strike
360   PG&E      09/11/17   23:50   40.86724   -124.08827    Vegetation   Urban        < 3 Meters        Fire Agency       BOB                                       100964579            Unknown              12,000     Conductor      Overhead         Yes          9/11/17    23:50   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.                  N.A.                 Unknown
361   PG&E      09/12/17    9:24   39.74095   -121.60787    Vegetation   Rural       < 0.25 Acres       Fire Agency                                      911        100330302            PACIFIC BELL         12,000     Conductor      Overhead         Yes          9/12/17     9:24   Contact From Object              N.A.                        Vehicle               Pole                Human Error    Third-party caused
362   PG&E      09/12/17   17:18   39.45106   -121.60519    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       tom klage 530 538-7888                    100419482            Unknown              12,000     Conductor      Overhead         Yes          9/12/17    17:18   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
363   PG&E      09/14/17   11:02   39.11112   -121.55647    Vegetation   Urban       < 0.25 Acres       Fire Agency       Unknown                                   101320308            None                 12,000       Switch       Overhead         Yes          9/14/17    11:02   Equipment/ Facility Failure      Switch                      N.A.                  N.A.                 Unknown
364   PG&E      09/14/17   12:09   39.50393   -121.54528    Vegetation   Urban       < 0.25 Acres       Fire Agency       530-538-2448                              100372805            Unknown              12,000     Conductor      Overhead         Yes          9/14/17    12:09   Contact From Object              N.A.                        Animal                Electric Facility    Unknown
365   PG&E      09/14/17   14:06   40.29421   -123.81736    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                                  100989497            Unknown              12,000     Conductor      Overhead         Yes          9/14/17    14:06   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
366   PG&E      09/15/17   14:55   39.74607   -121.48853    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                                  100335239            Unknown              12,000     Conductor      Overhead         Yes          9/15/17    14:55   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
367   PG&E      09/17/17   15:05   36.64729   -119.38613    Vegetation   Rural        < 3 Meters          Customer        N.A.                                      100738741            VERIZON CALIFO      0 – 750     Conductor      Overhead         Yes          9/17/17    15:05   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
368   PG&E      09/17/17   17:38   38.99459   -121.02607    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                                   100029537            PACIFIC BELL         12,000     Conductor      Overhead         Yes          9/17/17    17:38   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.                  N.A.                 Unknown
369   PG&E      09/18/17   13:01   39.38885   -121.40538    Vegetation   Rural        < 3 Meters        Fire Agency       Cal Fire                                  103795057            Unknown             0 – 750     Conductor      Overhead         Yes          9/18/17    13:01   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.                  N.A.                 Unknown
370   PG&E      09/18/17   15:10   39.60135   -122.05551    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                                  103849874            Unknown              12,000     Conductor      Overhead         Yes          9/18/17    15:10   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
371   PG&E      09/18/17   18:01   38.21975   -122.54300    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                                  101997149            Unknown              12,000     Conductor      Overhead         Yes          9/18/17    18:01   Contact From Object              N.A.                        Vehicle               Pole                Human Error    Third-party caused
372   PG&E      09/18/17   19:01   38.07423   -122.82861    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                                   102229215            PACIFIC BELL         12,000     Conductor      Overhead         Yes          9/18/17    19:01   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
                                                                                                                          incident comander geoff
373   PG&E      09/18/17 23:50     37.90879   -120.48652    Vegetation   Rural      10 - 99 Acres       Fire Agency       marshall 209-419-4407                      101040882           Unknown              17,000     Conductor      Overhead         Yes          9/18/17    23:50   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.                  N.A.                 Unknown
374   PG&E      09/19/17 19:13     35.47836   -119.29591    Vegetation   Rural      < 0.25 Acres        Fire Agency       Unknown                                    100207112           Unknown              12,000     Conductor      Overhead         Yes          9/19/17    19:13   Contact From Object              N.A.                        Vegetation            Electric Facility   Human Error Third-party caused
375   PG&E      09/20/17  2:06     37.25968   -122.32223    Vegetation   Rural      < 0.25 Acres        Fire Agency       Unknown                                    100322388           PACIFIC BELL         12,000     Conductor      Overhead         Yes          9/20/17     2:06   Contact From Object              N.A.                        Vehicle               Pole                Human Error Third-party caused
376   PG&E      09/20/17  8:41     36.94037   -120.90142    Vegetation   Rural      10 - 99 Acres       Fire Agency       Cal Fire                             Pole 2/6 - Arburua Tap    None                 70,000     Conductor      Overhead         Yes          9/20/17     8:41   Contact From Object              N.A.                        Other                 Electric Facility     Other     bird's nest
377   PG&E      09/21/17  8:39     39.61470   -121.72582    Vegetation   Rural      < 0.25 Acres         Customer         N.A.                                       100347380           Unknown             0 – 750     Conductor      Overhead         Yes          9/21/17     8:39   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.                  N.A.                 Unknown
                                                                                                                          SAME AS TAG. FD NOT
                                                                                                                          STANDING BY UPON
378   PG&E      09/22/17 14:28     36.09612   -120.05766    Vegetation   Rural      < 0.25 Acres        Fire Agency       ARRIVAL                                   100663084            Unknown              12,000   Capacitor Bank   Overhead         No                            Equipment/ Facility Failure        Capacitor Bank              N.A.                  N.A.                 Unknown
379   PG&E      09/23/17  9:16     37.01267   -120.62562    Vegetation   Rural      < 0.25 Acres        Fire Agency       Cal Fire                                  101181497            Unknown              12,000     Conductor      Overhead         Yes          9/23/17     9:16 Equipment/ Facility Failure        Pole                        N.A.                  N.A.                 Unknown
                                                                                                                          DARREN STEWART 448-
380   PG&E      09/23/17   14:17   40.65090   -122.29740    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       2421                          101467221                        PACIFIC BELL        12,000     Conductor       Overhead         Yes          9/23/17    14:17   Contact From Object              N.A.                        Vegetation            Electric Facility   Human Error    Third-party caused
381   PG&E      09/24/17    2:13   38.10460   -120.98901    Vegetation   Rural       10 - 99 Acres      Fire Agency       Cal Fire                     Pole 016/297                      Unknown             60,000     Conductor       Overhead         Yes          9/24/17     2:13   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
382   PG&E      09/24/17    7:54   37.40140   -122.02740    Vegetation   Urban        < 3 Meters        Fire Agency       Unknown                       100515206                        PACIFIC BELL        12,000     Conductor       Overhead         Yes          9/24/17     7:54   Contact From Object              N.A.                        Animal                Electric Facility    Unknown
383   PG&E      09/24/17   16:42   38.38690   -122.96670    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       DOUG JONES                    101973946                        PACIFIC BELL        12,000     Conductor       Overhead         Yes          9/24/17    16:42   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
384   PG&E      09/25/17   19:49   36.81370   -121.72098    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                     Tower 058/249                      Unknown            230,000     Conductor       Overhead         Yes          9/25/17    19:49   Equipment/ Facility Failure      Insulator                   N.A.                  N.A.                 Unknown
385   PG&E      09/26/17   17:44   38.06427   -122.80563    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Unknown                       102228291                        Unknown             12,000       Other         Overhead         Yes          9/26/17    17:44   Equipment/ Facility Failure      Other                       N.A.                  N.A.                 Unknown
386   PG&E      09/27/17    9:11   39.01626   -122.86854    Vegetation   Rural        < 3 Meters         Customer         N.A.                          102143577                        PACIFIC BELL        12,000    Transformer      Overhead         Yes          9/27/17     9:11   Contact From Object              N.A.                        Animal                Electric Facility    Unknown
387   PG&E      09/27/17   12:12   39.48450   -121.35450    Vegetation   Rural       < 0.25 Acres       Fire Agency       bill lopez cell 530 521-8052  100429924                        PACIFIC BELL        12,000        Fuse         Overhead         Yes          9/27/17    12:12   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
388   PG&E      09/27/17   19:06   40.75920   -123.99500    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                      103660812                        Unknown             12,000     Conductor       Overhead         Yes          9/27/17    19:06   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
389   PG&E      09/28/17   18:28   37.98840   -122.09700    Vegetation   Urban        < 3 Meters        Fire Agency       (510)374-7070                 103627505                        Unknown             21,000     Conductor       Overhead         Yes          9/28/17    18:28   Contact From Object              N.A.                        Vehicle               Electric Facility   Human Error    Third-party caused
390   PG&E      09/29/17    2:01   39.53174   -122.18567    Vegetation   Urban        < 3 Meters         Unknown          N.A.                          100419384                        Unknown             21,000    Transformer     Padmounted        Yes          9/29/17     2:01   Contact From Object              N.A.                        Animal                Electric Facility    Unknown
391   PG&E      09/30/17   15:08   37.41091   -121.17474    Vegetation   Rural       10 - 99 Acres      Fire Agency       Cal Fire                    Tower 030/132                      None               230,000     Conductor       Overhead         Yes          9/30/17    15:08   Vandalism/Theft                  N.A.                        N.A.                  N.A.                Human Error    Third-party caused
392   PG&E      10/01/17    7:24   37.91400   -122.37710    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                       101437028                        Unknown             12,000    Transformer      Overhead         Yes          10/1/17     7:24   Equipment/ Facility Failure      Transformer                 N.A.                  N.A.                 Unknown
393   PG&E      10/01/17   16:11   39.79696   -122.11853    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                       103850270                        Unknown            0 – 750     Conductor       Overhead         Yes          10/1/17    16:11   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
394   PG&E      10/01/17   23:51   40.01920   -122.14520    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       MARK FRITZ                    101534592                        Unknown             12,000     Conductor       Overhead         Yes          10/1/17    23:51   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
395   PG&E      10/02/17    2:55   37.33137   -120.52428    Vegetation   Urban     .26 - 9.99 Acres     Fire Agency       209-966-3621                  101160137                        Unknown             12,000     Conductor       Overhead         Yes          10/2/17     2:55   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
396   PG&E      10/02/17    7:07   38.29490   -122.10660    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                      101658181                        Unknown            0 – 750    Transformer      Overhead         Yes          10/2/17     7:07   Equipment/ Facility Failure      Crossarm                    N.A.                  N.A.                 Unknown
397   PG&E      10/02/17   12:22   39.63135   -122.00685    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                       103224422                        Unknown             12,000     Conductor       Overhead         Yes          10/2/17    12:22   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
398   PG&E      10/02/17   14:56   38.91023   -120.91853    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                      100110800                        None                21,000       Other         Overhead         Yes          10/2/17    14:56   Contact From Object              N.A.                        Vehicle               Pole                Human Error    Third-party caused
399   PG&E      10/02/17   16:05   38.71820   -120.97560    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                       101375963                        Unknown             21,000     Conductor       Overhead         Yes          10/2/17    16:05   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
400   PG&E      10/02/17   17:30   38.36340   -122.28458    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                      102282538                        PACIFIC BELL        12,000     Conductor       Overhead         No                              Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
401   PG&E      10/03/17   17:48   35.10842   -119.37855    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                 span 001/019 - 001/020                 Unknown             70,000     Conductor       Overhead         Yes          10/3/17    17:48   Equipment/ Facility Failure      Pole                        N.A.                  N.A.                 Unknown
402   PG&E      10/04/17   12:20   37.81692   -121.27147    Vegetation   Rural       < 0.25 Acres       Fire Agency       LATHROP                       102091094                        Unknown            0 – 750       Other         Overhead         No                              Equipment/ Facility Failure      Other                       N.A.                  N.A.                 Unknown
403   PG&E      10/04/17   23:42   38.65539   -120.99340    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                      101375442                        PACIFIC BELL        12,000       Other         Overhead         Yes          10/4/17    23:42   Equipment/ Facility Failure      Other                       N.A.                  N.A.                 Unknown
404   PG&E      10/05/17    0:20   38.00524   -121.75446    Vegetation   Rural        < 3 Meters        Fire Agency                           911       100456226                        Unknown             21,000       Switch       Subsurface        Yes          10/5/17     0:20   Equipment/ Facility Failure      Switch                      N.A.                  N.A.                 Unknown
405   PG&E      10/05/17   10:57   39.46636   -122.16704    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                       100343435                        PACIFIC BELL        21,000       Other         Overhead         Yes          10/5/17    10:57   Contact From Object              N.A.                        Other                 Electric Facility     Other        bird's Nest
406   PG&E      10/06/17    7:24   38.56070   -121.76425    Vegetation   Urban        < 3 Meters        Fire Agency                    5307583600       101639481                        PACIFIC BELL        12,000 Lightning Arrestor Overhead          Yes          10/6/17     7:24   Equipment/ Facility Failure      Lightning Arrestor          N.A.                  N.A.                 Unknown
407   PG&E      10/06/17   12:03   39.46450   -122.11238    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                       100344016                        Unknown             21,000     Conductor       Overhead         Yes          10/6/17    12:03   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
408   PG&E      10/06/17   16:04   40.97124   -124.03716    Vegetation   Rural       < 0.25 Acres       Fire Agency       JO BOB                        100978977                        Unknown             12,000     Conductor       Overhead         Yes          10/6/17    16:04   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
409   PG&E      10/07/17   10:11   37.19880   -121.83250    Vegetation   Urban       < 0.25 Acres       Fire Agency       JOHN PAVLOFF                  100600703                        PACIFIC BELL        21,000       Other         Overhead         Yes          10/7/17    10:11   Equipment/ Facility Failure      Other                       N.A.                  N.A.                 Unknown
410   PG&E      10/08/17    5:11   40.32520   -124.28810    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                      100987374                        FRONTIER COMM       12,000     Conductor       Overhead         Yes          10/8/17     5:11   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.                  N.A.                 Unknown
411   PG&E      10/08/17   16:41   39.58900   -122.20150    Vegetation   Rural       < 0.25 Acres       Fire Agency       Cal Fire                      100341037                        Unknown            0 – 750     Conductor       Overhead         Yes          10/8/17    16:41   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
412   PG&E      10/08/17   16:43   40.88760   -123.99175    Vegetation   Rural       10 - 99 Acres      Fire Agency       Cal Fire                      100972408                        Unknown             12,000     Conductor       Overhead         Yes          10/8/17    16:43   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.                  N.A.                 Unknown
413   PG&E      10/08/17   17:39   38.53311   -121.54236    Vegetation   Urban       < 0.25 Acres       Fire Agency       Unknown                       101585529                        Unknown             12,000     Conductor       Overhead         Yes          10/8/17    17:39   Equipment/ Facility Failure      Conductor                   N.A.                  N.A.                 Unknown
414   PG&E      10/08/17   19:11   37.20714   -121.86200    Vegetation   Urban        < 3 Meters        Fire Agency       Unknown                       100622560                        PACIFIC BELL       0 – 750     Conductor       Overhead         Yes          10/8/17    19:11   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
415   PG&E      10/08/17   19:44   39.74459   -121.59704    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Unknown                       100330456                        Unknown             12,000     Conductor       Overhead         Yes          10/8/17    19:44   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
416   PG&E      10/08/17   20:35   39.63150   -121.42250    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                       100347747                        Unknown             12,000     Conductor       Overhead         Yes          10/8/17    20:35   Contact From Object              N.A.                        Vegetation            Electric Facility    Unknown
417   PG&E      10/08/17   21:10   39.45540   -121.04981    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                       100099226                        Unknown             12,000     Conductor       Overhead         Yes          10/8/17    21:10   Contact From Object              N.A.                        Vegetation            Electric Facility    Weather       Oct 8/9 wind storm




       30 March 2018                                                                                                                                                                                                                                                                                                                                                                                                                  6
                                                                                                                        Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 8 of 11
                                                                                                                                                                                  Pacific Gas and Electric Company - Fire Incident Data Collection Plan
                                                                                                                                                                                                         Annual Report for 2017




        A          B         C        D           E              F        G               H                  I                       J                         K                   L                M            N              O             P         Q            R                        S                            T                           U                  V                W                       X
1                 Fire Start                          Location                                                   Fire                                                                  Utility Facility                                              Outage                                                                     Field Observations
      Utility                                                                                                                                                                                                Equipment                                                                                                                                                                                          Notes
                                                           Material at Land Use                        Suppressed              Suppressing                                       Other          Voltage                                  Was There                                                                Equipment /Facility         Contact From           Facility         Contributing
      Name       Date      Time    Latitude   Longitude                                 Size                                                         Facility Identification                               Involved With       Type                        Date     Time         Suspected Initiating Event                                                                                                   (Optional):
                                                            Origin     at Origin                           by                    Agency                                        Companies        (Volts)                                  an Outage                                                                     Failure                   Object             Contacted           Factor
2                                                                                                                                                                                                             Ignition
                                                                                                                        PHILLIP NUNNICK 530 273-
418   PG&E      10/08/17   21:46   39.25949   -120.99650    Vegetation   Urban       < 0.25 Acres       Fire Agency     3158 INCENDENT # 26264              100072730         PACIFIC BELL       12,000        Other        Overhead         Yes          10/8/17    21:46   Equipment/ Facility Failure      Crossarm                    N.A.               N.A.                      Unknown
419   PG&E      10/08/17   22:19   39.73711   -121.64642    Vegetation   Rural        < 3 Meters        Fire Agency                              911        103319605         Unknown           0 – 750      Conductor      Overhead         Yes          10/8/17    22:19   Contact From Object              N.A.                        Vegetation         Electric Facility         Weather       Oct 8/9 wind storm
420   PG&E      10/08/17   22:30   38.32262   -121.94307    Vegetation   Rural       < 0.25 Acres       Fire Agency     vaca                                101561309         PACIFIC BELL       21,000      Conductor      Overhead         Yes          10/8/17    22:30   Equipment/ Facility Failure      Pole                        N.A.               N.A.                      Unknown
421   PG&E      10/08/17   22:54   35.55276   -118.96809    Vegetation   Rural     .26 - 9.99 Acres       Unknown       N.A.                         pan 7/87-7/88, Vedder Ta Unknown           115,000      Conductor      Overhead         Yes          10/8/17    22:54   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
422   PG&E      10/08/17   22:58   39.36423   -121.11307    Vegetation   Rural        < 3 Meters        Fire Agency     INCIDENT NUMBER 26268               100068104         PACIFIC BELL       12,000      Conductor      Overhead         Yes          10/8/17    22:58   Contact From Object              N.A.                        Vegetation         Electric Facility         Weather       Oct 8/9 wind storm
423   PG&E      10/08/17   23:51   38.27585   -121.96167    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     707-428-7305                        101660727         PACIFIC BELL      0 – 750      Conductor      Overhead         Yes          10/8/17    23:51   Wire-Wire Contact                N.A.                        N.A.               N.A.                      Unknown
424   PG&E      10/09/17    1:02   38.70368   -120.67250    Vegetation   Rural       < 0.25 Acres       Fire Agency     Cal Fire                            101408485         Unknown            21,000        Other        Overhead         Yes          10/9/17     1:02   Contact From Object              N.A.                        Vegetation         Electric Facility         Weather       Oct 8/9 wind storm
425   PG&E      10/09/17    1:13   38.10103   -122.21965    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                             102218775         PACIFIC BELL      0 – 750      Conductor      Overhead         No                              Contact From Object              N.A.                        Vegetation         Electric Facility         Weather       Oct 8/9 wind storm
426   PG&E      10/09/17    1:25   38.19062   -121.94974    Vegetation   Rural       10 - 99 Acres        Unknown       N.A.                                101559973         Unknown            21,000      Conductor      Overhead         Yes       10/9/17        1:25   Equipment/ Facility Failure      Pole                        N.A.               N.A.                      Unknown
427   PG&E      10/09/17    1:29   37.84157   -121.95827    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                             100501933         PACIFIC BELL      0 – 750      Conductor      Overhead         Yes       10/9/17        1:29   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
428   PG&E      10/09/17    1:45   38.85755   -122.72207    Vegetation   Rural       < 0.25 Acres       Fire Agency     wink                                103570679         Unknown            12,000      Conductor      Overhead         Yes       10/9/17        1:45   Contact From Object              N.A.                        Vegetation         Electric Facility         Weather       Oct 8/9 wind storm
429   PG&E      10/09/17    2:27   37.72931   -122.13783    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                             100903727         PACIFIC BELL       12,000      Conductor      Overhead         Yes       10/9/17        2:27   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
430   PG&E      10/09/17    4:36   38.26428   -122.04877    Vegetation   Urban        < 3 Meters        Fire Agency     Fairfield                           101660707         Unknown           0 – 750      Conductor      Overhead         Yes       10/9/17        4:36   Contact From Object              N.A.                        Vegetation         Electric Facility         Weather       Oct 8/9 wind storm
431   PG&E      10/09/17   12:05   35.40672   -118.96231    Vegetation   Urban        < 3 Meters          Customer      N.A.                                100252698         PACIFIC BELL      0 – 750      Conductor      Overhead         Yes       10/9/17       12:05   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                      Unknown
432   PG&E      10/10/17   13:36   38.93098   -123.30235    Vegetation   Rural        < 3 Meters          Customer      N.A.                                102214553         Unknown           0 – 750      Conductor      Overhead         Yes      10/10/17       13:36   Contact From Object              N.A.                        Vegetation         Electric Facility         Unknown
433   PG&E      10/10/17   16:17   38.31478   -122.70673    Vegetation   Urban     .26 - 9.99 Acres       Unknown       N.A.                                101996286         PACIFIC BELL      0 – 750      Conductor      Overhead         Yes      10/10/17       16:17   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
434   PG&E      10/10/17   16:29   37.25591   -121.95862    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                             100542800         VERIZON CALIFO     12,000      Conductor      Overhead         Yes      10/10/17       16:29   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
435   PG&E      10/11/17   11:57   38.50153   -123.02367    Vegetation   Rural        < 3 Meters        Fire Agency     Unknown                             101974930         Unknown            12,000      Conductor      Overhead         Yes      10/11/17       11:57   Contact From Object              N.A.                        Vegetation         Electric Facility         Unknown
                                                                                                                        ESPARTO FIRE
                                                                                                                        PROTECTION DISTRICT-
436   PG&E      10/11/17   16:41   38.67900   -121.94870    Vegetation   Rural        < 3 Meters        Fire Agency     (530) 787-3300                      101591668         Unknown            0 – 750     Conductor      Overhead         Yes      10/11/17       16:41   Unknown                          N.A.                        N.A.               N.A.                      Unknown
437   PG&E      10/13/17    8:30   38.02343   -122.53764    Vegetation   Rural        < 3 Meters        Fire Agency     Unknown                             102246021         Unknown            0 – 750    Transformer     Overhead         Yes      10/13/17        8:30   Contact From Object              N.A.                        Animal             Electric Facility         Unknown
438   PG&E      10/13/17   10:27   37.05607   -122.02057    Vegetation   Urban       < 0.25 Acres       Fire Agency     Scotts Valley Fire Dept.            101677721         Unknown             21,000     Conductor      Overhead         Yes      10/13/17       10:27   Contact From Object              N.A.                        Vegetation         Electric Facility         Unknown
439   PG&E      10/13/17   19:15   36.94153   -120.03973    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                             101224900         PACIFIC BELL        12,000     Conductor      Overhead         Yes      10/13/17       19:15   Contact From Object              N.A.                        Vehicle            Pole                     Human Error Third-party caused
440   PG&E      10/13/17   22:19   39.76485   -121.63075    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                             100325368         PACIFIC BELL       0 – 750    Transformer     Overhead         Yes      10/13/17       22:19   Equipment/ Facility Failure      Transformer                 N.A.               N.A.                      Unknown
441   PG&E      10/14/17    8:37   37.39437   -122.09155     Building    Urban      Structure Only      Fire Agency     Unknown                             100513237         PACIFIC BELL        12,000    Transformer     Overhead         Yes      10/14/17        8:37   Equipment/ Facility Failure      Transformer                 N.A.               N.A.                      Unknown
442   PG&E      10/14/17   14:43   40.11215   -122.17368    Vegetation   Rural       < 0.25 Acres     Self Extinguished N.A.                                101539953         None                12,000       Fuse         Overhead         Yes      10/14/17       14:43   Equipment/ Facility Failure      Pole                        N.A.               N.A.                      Unknown
443   PG&E      10/15/17   13:15   37.38553   -121.81327    Vegetation   Urban     .26 - 9.99 Acres     Fire Agency     SA JOSE FD                          100563705         Unknown             12,000     Conductor      Overhead         Yes      10/15/17       13:15   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                      Unknown
444   PG&E      10/16/17   12:10   36.58307   -121.93676    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                             101781248         PACIFIC BELL        12,000     Conductor      Overhead         Yes      10/16/17       12:10   Contact From Object              N.A.                        Vehicle            Communication Facility   Human Error
445   PG&E      10/16/17   12:20   37.71998   -122.06870    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                             100900970         PACIFIC BELL       0 – 750     Conductor      Overhead         Yes      10/16/17       12:20   Contact From Object              N.A.                        Vehicle            Communication Facility   Human Error
                                                                                                                        Nick Shawkey E4462 209-
                                                                                                                        402-1645 Cover Engine from
446   PG&E      10/16/17 12:26     36.66410   -121.09947    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Tuolumne Calaveras Unit             101689865         PACIFIC BELL       0 – 750     Conductor      Overhead         Yes      10/16/17       12:26   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
447   PG&E      10/17/17 18:22     35.42566   -119.02972    Vegetation   Urban        < 3 Meters      Self Extinguished N.A.                                100144662         PACIFIC BELL        12,000   Capacitor Bank   Overhead         Yes      10/17/17       18:22   Equipment/ Facility Failure      Capacitor Bank              N.A.               N.A.                      Unknown
448   PG&E      10/18/17 13:58     37.63605   -122.07925    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                             100952408         PACIFIC BELL       0 – 750     Conductor      Overhead         Yes      10/18/17       13:58   Contact From Object              N.A.                        Vehicle            N.A.                     Human Error
449   PG&E      10/20/17  5:59     36.74749   -119.76295    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                             100859697         Unknown             12,000     Conductor      Overhead         Yes      10/20/17        5:59   Equipment/ Facility Failure      Insulator                   N.A.               N.A.                      Unknown
                                                                                                                        PHILLIP NUNNINK INCIDENT
450   PG&E      10/20/17    6:18   39.29221   -121.01573    Vegetation   Rural       < 3 Meters         Fire Agency     # 27272                             100087647         PACIFIC BELL        12,000     Conductor      Overhead         Yes      10/20/17        6:18 Equipment/ Facility Failure        Conductor                   N.A.               N.A.                      Unknown
451   PG&E      10/20/17    9:06   36.03599   -120.05797    Vegetation   Rural     300 - 999 Acres      Fire Agency     Unknown                            Pole 009/009       Unknown             70,000     Conductor      Overhead         Yes      10/20/17        9:06 Contact From Object                N.A.                        Other              Electric Facility          Other        bird's nest
                                                                                                                        Kevin McLean Office(805)593-
452   PG&E      10/20/17   13:43   35.35300   -119.98730    Vegetation   Rural       10 - 99 Acres      Fire Agency     3421, Cell(805)903-3421             100136483         Unknown             12,000     Conductor      Overhead         Yes      10/20/17       13:43   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
453   PG&E      10/20/17   13:45   34.55317   -120.53029    Vegetation   Rural     100 - 299 Acres      Fire Agency     Unknown                             101921492         Unknown             12,000     Conductor      Overhead         Yes      10/20/17       13:45   Equipment/ Facility Failure      Crossarm                    N.A.               N.A.                      Unknown
454   PG&E      10/20/17   14:00   36.92155   -119.72828    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                             100727124         Unknown             21,000       Fuse         Overhead         Yes      10/20/17       14:00   Equipment/ Facility Failure      Other                       N.A.               N.A.                      Unknown
455   PG&E      10/21/17   15:08   39.06400   -122.77645    Vegetation   Rural        < 3 Meters        Fire Agency     Cal Fire                            102155186         PACIFIC BELL        12,000     Conductor      Overhead         Yes      10/21/17       15:08   Contact From Object              N.A.                        Vegetation         Electric Facility         Unknown
456   PG&E      10/21/17   16:05   37.59108   -122.00995    Vegetation   Urban     .26 - 9.99 Acres     Fire Agency     Unknown                             103516949         Unknown            0 – 750     Conductor      Overhead         Yes      10/21/17       16:05   Contact From Object              N.A.                        Balloons           Electric Facility        Human Error Third-party caused
457   PG&E      10/23/17   19:34   36.07720   -121.01900    Vegetation   Rural       < 0.25 Acres         Customer      N.A.                                101763398         Unknown             12,000     Conductor      Overhead         Yes      10/23/17       19:34   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
458   PG&E      10/23/17   21:24   37.37133   -122.34799    Vegetation   Rural       < 0.25 Acres       Fire Agency     Cal Fire                            100270421         Unknown             12,000     Conductor      Overhead         Yes      10/23/17       21:24   Contact From Object              N.A.                        Vegetation         Electric Facility         Unknown
459   PG&E      10/24/17   15:23   36.85988   -121.79474    Vegetation   Rural       < 0.25 Acres         Unknown       N.A.                                101789001         PACIFIC BELL        21,000     Conductor      Overhead         Yes      10/24/17       15:23   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                      Unknown
460   PG&E      10/26/17   10:53   36.40356   -121.91219    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Cal Fire                            101777002         Unknown             12,000     Conductor      Overhead         Yes      10/26/17       10:53   Equipment/ Facility Failure      Insulator                   N.A.               N.A.                      Unknown
461   PG&E      10/28/17   15:26   39.45162   -123.38381    Vegetation   Rural        < 3 Meters        Fire Agency     Cal Fire                            102209084         Unknown             12,000     Conductor      Overhead         Yes      10/28/17       15:26   Contact From Object              N.A.                        Vehicle            Communication Facility   Human Error
462   PG&E      10/28/17   20:08   35.02222   -118.76915    Vegetation   Rural       < 0.25 Acres         Unknown       N.A.                                100223850         Unknown             12,000       Fuse         Overhead         Yes      10/28/17       20:08   Equipment/ Facility Failure      Fuse                        N.A.               N.A.                      Unknown
463   PG&E      10/31/17   18:56   39.00345   -121.69065    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                            Pole 010/208       Unknown             60,000     Conductor      Overhead         Yes      10/31/17       18:56   Contact From Object              N.A.                        Vehicle            Electric Facility        Human Error Third-party caused
464   PG&E      10/31/17   21:02   39.11189   -122.91633    Vegetation   Rural       < 0.25 Acres       Fire Agency     Cal Fire                        Structure 020/003     Unknown             60,000     Conductor      Overhead         Yes      10/31/17       21:02   Equipment/ Facility Failure      Insulator                   N.A.               N.A.                      Unknown
                                                                                                                        INCIDENT #
465   PG&E      11/06/17  9:59     37.14600   -121.66753    Vegetation   Rural       < 0.25 Acres       Fire Agency     1717CASCU008183                     103570543         YES                 21,000     Conductor      Overhead         Yes          11/6/17     9:59   Contact From Object              N.A.                        Animal             Electric Facility         Unknown
466   PG&E      11/06/17 15:06     38.29980   -122.50300    Vegetation   Urban       < 0.25 Acres       Fire Agency     Unknown                             101982913         PACIFIC BELL        12,000     Conductor      Overhead         Yes          11/6/17    15:06   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                      Unknown
467   PG&E      11/08/17 07:11     37.73669   -120.34587    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Cal Fire                            101191714         PACIFIC BELL        12,000     Conductor      Overhead         Yes          11/8/17    07:11   Contact From Object              N.A.                        Animal             Electric Facility         Unknown
468   PG&E      11/08/17 14:53     37.79198   -122.22211     Building    Urban      Structure Only      Fire Agency     Unknown                             101352529         Unknown              4,000     Conductor      Overhead         Yes          11/8/17    14:53   Contact From Object              N.A.                        Vegetation         Electric Facility         Unknown
                                                                                                                        Jordan Dayley ph#929-
469   PG&E      11/11/17   11:57   35.11908   -120.39364    Vegetation   Rural       < 0.25 Acres       Fire Agency     3911,engine#3467                    101931190         PACIFIC BELL       12,000      Conductor      Overhead         Yes      11/11/17       11:57   Contact From Object              N.A.                        Vegetation         Electric Facility         Unknown
470   PG&E      11/12/17   19:44   36.73779   -119.77691     Building    Urban       < 0.25 Acres       Fire Agency     capt will johnson                   100871063         Unknown            12,000    Capacitor Bank   Overhead         Yes      11/12/17       19:44   Equipment/ Facility Failure      Capacitor Bank              N.A.               N.A.                      Unknown
471   PG&E      11/14/17   07:43   37.32400   -120.81456    Vegetation   Rural        < 3 Meters        Fire Agency     cammu #023223                       103853299         Unknown            12,000     Transformer     Overhead         Yes      11/14/17       07:43   Equipment/ Facility Failure      Transformer                 N.A.               N.A.                      Unknown
472   PG&E      11/17/17   09:53   37.08016   -120.01945      Other      Rural        < 3 Meters        Utility: PG&E   N.A.                                101029626         Unknown            12,000        Fuse         Overhead         Yes      11/17/17       09:53   Equipment/ Facility Failure      Fuse                        N.A.               N.A.                      Unknown
473   PG&E      11/20/17   08:32   38.75835   -120.84385    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Unknown                             101389405         PACIFIC BELL       12,000      Conductor      Overhead         Yes      11/20/17       08:32   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
474   PG&E      11/20/17   20:05   35.49951   -118.90994    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     661-324-6551                        103782809         None              0 – 750      Conductor      Overhead         Yes      11/20/17       20:05   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                      Unknown
475   PG&E      11/21/17   11:55   37.61013   -121.33324    Vegetation   Rural       < 0.25 Acres       Fire Agency     tracy fire dept                     102053617         PACIFIC BELL       12,000      Conductor      Overhead         Yes      11/21/17       11:55   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
476   PG&E      11/22/17   13:44   36.75202   -121.66363    Vegetation   Rural       < 0.25 Acres       Fire Agency     Cal Fire                            103154362         Unknown            12,000      Conductor      Overhead         Yes      11/22/17       13:44   Equipment/ Facility Failure      Insulator                   N.A.               N.A.                      Unknown
477   PG&E      11/23/17   16:29   35.77554   -120.69413    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                             101860971         Unknown            12,000      Conductor      Overhead         Yes      11/23/17       16:29   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                      Unknown
478   PG&E      11/24/17   10:33   36.62133   -120.06165    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     KERMAN FIRE DEP.                    100700090         Unknown            12,000      Conductor      Overhead         Yes      11/24/17       10:33   Contact From Object              N.A.                        Animal             Electric Facility         Unknown
479   PG&E      11/25/17    6:29   36.01436   -119.95559    Vegetation   Rural        < 3 Meters        Utility: PG&E   N.A.                                100693913         Unknown            12,000      Conductor      Overhead         Yes      11/25/17        6:29   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
480   PG&E      11/26/17   10:10   36.70981   -119.56321    Vegetation   Urban        < 3 Meters        Fire Agency     Unknown                             100815464         VERIZON CALIFO    0 – 750      Conductor      Overhead         Yes      11/26/17       10:10   Contact From Object              N.A.                        Vegetation         Electric Facility        Human Error Third-party caused
481   PG&E      11/27/17   06:23   36.69419   -121.65832    Vegetation   Urban        < 3 Meters        Fire Agency     831-758-7261                        101723997         Unknown            12,000      Conductor      Overhead         Yes      11/27/17       06:23   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                      Unknown
482   PG&E      11/27/17   11:11   37.12962   -122.31244    Vegetation   Rural       < 0.25 Acres       Fire Agency     Unknown                             100268264         Unknown            12,000      Conductor      Overhead         Yes      11/27/17       11:11   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
483   PG&E      11/28/17   15:49   36.49743   -119.79086    Vegetation   Rural        < 3 Meters      Self Extinguished N.A.                                100806272         Unknown            12,000        Other        Overhead         Yes      11/28/17       15:49   Equipment/ Facility Failure      Voltage Regulator           N.A.               N.A.                      Unknown
484   PG&E      11/29/17   17:34   38.68410   -120.65461    Vegetation   Rural        < 3 Meters        Fire Agency     Cal Fire                            101419450         PACIFIC BELL       21,000      Conductor      Overhead         Yes      11/29/17       17:34   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                      Unknown
485   PG&E      12/07/17   12:25   34.71151   -120.17715    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency     Cal Fire                           Pole 015/220       Unknown           115,000      Unknown        Overhead         No                              Unknown                          N.A.                        N.A.               N.A.                      Unknown




       30 March 2018                                                                                                                                                                                                                                                                                                                                                                                                        7
                                                                                                                          Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 9 of 11
                                                                                                                                                                                         Pacific Gas and Electric Company - Fire Incident Data Collection Plan
                                                                                                                                                                                                                Annual Report for 2017




        A          B         C        D           E              F        G               H                   I                          J                          K                     L                M            N              O             P         Q         R                        S                            T                           U                  V           W                   X
1                 Fire Start                          Location                                                    Fire                                                                        Utility Facility                                              Outage                                                                  Field Observations
      Utility                                                                                                                                                                                                       Equipment                                                                                                                                                                              Notes
                                                           Material at Land Use                         Suppressed                Suppressing                                           Other          Voltage                                  Was There                                                             Equipment /Facility         Contact From           Facility    Contributing
      Name       Date      Time    Latitude   Longitude                                 Size                                                              Facility Identification                                 Involved With       Type                       Date   Time         Suspected Initiating Event                                                                                          (Optional):
                                                            Origin     at Origin                            by                      Agency                                            Companies        (Volts)                                  an Outage                                                                  Failure                   Object             Contacted      Factor
 2                                                                                                                                                                                                                   Ignition
486   PG&E      12/12/17    4:40   39.77107   -121.59727     Building    Urban      Structure Only      Fire Agency       paradise fire city department        100324902            PACIFIC BELL         12,000        Fuse         Overhead        Yes      12/12/17     4:40   Equipment/ Facility Failure      Insulator                   N.A.               N.A.                 Unknown
487   PG&E      12/13/17   12:13   35.59220   -120.64741    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                              103390807            Unknown              21,000       Other         Overhead        Yes      12/13/17    12:13   Equipment/ Facility Failure      Recloser                    N.A.               N.A.                 Unknown
488   PG&E      12/14/17    1:33   37.19789   -121.83746     Building    Rural      Structure Only      Fire Agency       Unknown                              100622323            PACIFIC BELL        0 – 750     Conductor       Overhead        Yes      12/14/17     1:33   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                 Unknown
489   PG&E      12/14/17   17:16   34.58783   -120.35663    Vegetation   Rural       10 - 99 Acres      Fire Agency       Unknown                              101911004            VERIZON CALIFO       12,000     Conductor       Overhead        Yes      12/14/17    17:16   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                 Unknown
490   PG&E      12/16/17    7:01   39.74474   -122.19612     Building    Urban      Structure Only      Fire Agency       ORLAND CITY FIRE DEPT                100428554            PACIFIC BELL        0 – 750     Conductor       Overhead        Yes      12/16/17     7:01   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                 Unknown
491   PG&E      12/16/17   11:51   38.81706   -122.70412    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Shawn Ohare                          102167231            PACIFIC BELL         12,000     Conductor       Overhead        Yes      12/16/17    11:51   Contact From Object              N.A.                        Vegetation         Electric Facility    Unknown
492   PG&E      12/16/17   13:39   37.97022   -121.64092    Vegetation   Rural       < 0.25 Acres       Fire Agency       FIRE CAPTAIN ON DUTY                 100473121            PACIFIC BELL        0 – 750     Conductor       Overhead        Yes      12/16/17    13:39   Equipment/ Facility Failure      Splice/Clamp/Connector      N.A.               N.A.                 Unknown
493   PG&E      12/16/17   16:03   35.65929   -120.49459    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                              103131190            Unknown              21,000     Conductor       Overhead        Yes      12/16/17    16:03   Other                            N.A.                        N.A.               N.A.                 Unknown
494   PG&E      12/19/17    7:05   36.27152   -120.39270    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                              100745841            Unknown              12,000        Fuse         Overhead        Yes      12/19/17     7:05   Contact From Object              N.A.                        Animal             Electric Facility    Unknown
495   PG&E      12/19/17   16:55   35.23093   -119.59840    Vegetation   Rural       < 0.25 Acres       Fire Agency       KC FIRE DEPT                         100165540            Unknown              21,000     Conductor       Overhead        Yes      12/19/17    16:55   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                 Unknown
496   PG&E      12/19/17   19:45   40.72710   -122.32629    Vegetation   Rural       < 0.25 Acres       Fire Agency       Unknown                              101457738            Unknown             0 – 750     Conductor       Overhead        Yes      12/19/17    19:45   Equipment/ Facility Failure      Conductor                   N.A.               N.A.                 Unknown
497   PG&E      12/20/17   07:54   37.40115   -122.36062    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                              100318864            PACIFIC BELL         12,000     Conductor       Overhead        Yes      12/20/17    07:54   Contact From Object              N.A.                        Vegetation         Electric Facility    Unknown
498   PG&E      12/20/17   14:03   35.66460   -121.24400    Vegetation   Rural     .26 - 9.99 Acres     Fire Agency       Cal Fire                             103857828            Unknown              12,000        Fuse         Overhead        No                           Equipment/ Facility Failure      Insulator                   N.A.               N.A.                 Unknown
499   PG&E      12/20/17   16:04   34.61055   -120.32180    Vegetation   Rural        < 3 Meters        Fire Agency       Unknown                              101906902            VERIZON CALIFO       12,000        Fuse         Overhead        Yes      12/20/17    16:04   Equipment/ Facility Failure      Crossarm                    N.A.               N.A.                 Unknown
500   PG&E      12/22/17   14:38   35.33754   -119.06370     Building    Urban      Structure Only      Fire Agency       Unknown                               5895SW              Unknown              21,000       Switch       Subsurface       Yes      12/22/17    14:38   Equipment/ Facility Failure      Switch                      N.A.               N.A.                 Unknown
501   PG&E      12/24/17    6:41   37.44444   -122.18976     Building    Urban      Structure Only      Fire Agency       Menlo Park FD                        103511827            Unknown               4,000     Conductor       Overhead        Yes      12/24/17     6:41   Contact From Object              N.A.                        Animal             Electric Facility    Unknown
502   PG&E      12/24/17   03:53   40.46185   -122.32768    Vegetation   Rural        < 3 Meters      Self Extinguished   N.A.                                 101496394            Unknown              12,000     Conductor       Overhead        Yes      12/24/17    03:53   Contact From Object              N.A.                        Vehicle            Electric Facility   Human Error Third-party caused
503   PG&E      12/29/17   16:31   37.85168   -122.15863    Vegetation   Rural        < 3 Meters        Fire Agency       925-933-1313                         100488954            PACIFIC BELL         12,000   Capacitor Bank    Overhead        No                           Equipment/ Facility Failure      Capacitor Bank              N.A.               N.A.                 Unknown




       30 March 2018                                                                                                                                                                                                                                                                                                                                                                                                   8
                                                                           Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 10 of 11
                                                                                                        CPUC Sample Interactive


       Outage                                                                                  Suspected Cause
Was There                                                                                                                                                               Contributing Notes (Optional):
            Date    Time                     Suspected Ignition Cause                      Equipment /Facility Failure   Contact From Object     Facility Contacted
an Outage                                                                                                                                                                 Factor
Yes         6/16/12 13:30 Contact Between Third Party Facility on Pole and Supply Lines                                                                                 Weather
No                        Contact From Object                                                                            Animal                Communication Facility   Human Error
                          Contact From Object                                                                            Balloons              Electric Facility        Unknown
                          Contact From Object                                                                            Other                 Pole                     Outside Force
                          Contact From Object                                                                            Vegetation            Pole                     Other
                          Contact From Object                                                                            Vehicle               Pole
                          Contamination
                          Equipment/Facility Failure                                      Capacitor Bank
                          Equipment/Facility Failure                                      Conductor
                          Equipment/Facility Failure                                      Fuse
                          Equipment/Facility Failure                                      Insulator
                          Equipment/Facility Failure                                      Lightning Arrestor
                          Equipment/Facility Failure                                      Pole
                          Equipment/Facility Failure                                      Guy/Span Wire
                          Equipment/Facility Failure                                      Other
                          Equipment/Facility Failure                                      Protective Relay
                          Equipment/Facility Failure                                      Crossarm
                          Equipment/Facility Failure                                      Recloser
                          Equipment/Facility Failure                                      Sectionalizer
                          Equipment/Facility Failure                                      Splice/Clamp/Connector
                          Equipment/Facility Failure                                      Switch
                          Equipment/Facility Failure                                      Transformer
                          Equipment/Facility Failure                                      Voltage Regulator
                          Normal Operation
                          Other
                          Unknown
                          Vandalism/Theft
                          Wire-Wire Contact
                                                                                Case 3:14-cr-00175-WHA Document 956-4 Filed 12/31/18 Page 11 of 11
                                                                                                                                             CPUC Drop Downs




BVES               Building     Rural Customer            Capacitor Bank       Padmounted   Contact Between Third Party Facility on Pole and Supply Lines      Animal       Human Error     Yes Less Than .25 Acres                           Communication Facility   Capacitor Bank
Kirkwood Meadows   Other        Urban Fire Agency         Conductor            Overhead     Contact From Object                                                Balloons     None            No .26 - 9.99 Acres                               Electric Facility        Conductor
Liberty Energy     Vegetation         Self Extinguished   Fuse                 Subsurface   Contamination                                                      Other        Other               10 - 99 Acres                                 Pole                     Fuse
PacifiCorp                            Unknown             Lightning Arrestor                Equipment/Facility Failure                                         Vegetation   Outside Force       100 - 299 Acres                                                        Insulator
PG&E                                  Utility             Other                             Normal Operation                                                   Vehicle      Unknown             300 - 999 Acres                                                        Lightning Arrestor
SCE                                                       Switch                            Other                                                                           Weather             1000 - 4999 Acres                                                      Pole
SDG&E                                                     Transformer                       Unknown                                                                                             Greater than 5000 Acres                                                Guy/Span Wire
                                                                                            Vandalism/Theft                                                                                     Less than three (3) meters of linear travel                            Other
                                                                                            Wire-Wire Contact                                                                                   Structure Only                                                         Protective Relay
                                                                                                                                                                                                                                                                       Crossarm
                                                                                                                                                                                                                                                                       Recloser
                                                                                                                                                                                                                                                                       Sectionalizer
                                                                                                                                                                                                                                                                       Splice/Clamp/Connector
                                                                                                                                                                                                                                                                       Switch
                                                                                                                                                                                                                                                                       Transformer
                                                                                                                                                                                                                                                                       Voltage Regulator
